


Exhibit 10.27

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK [***]) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

AWARD/CONTRACT

  1.

This Contract Is A Rated Order
Under DPAS (15 CFR 700)

 Rating        DOA2

  Page 1 of 40 Pages

2. Contract (Proc. Inst. Ident.) No.

  3.

Effective Date

  4. Requisition/Purchase Request/Project No.

 

W31P4Q-11-D-0032

 

2011MAR01

SEE SCHEDULE

5. Issued By

               Code

W31P4Q

  6. Administered By (If Other Than Item 5)

Code

S0512A

 

 

 

 

 

 

US ARMY CONTRACTING COMMAND

CCAM-AP-C

VALERIE L TIPTON (256) 313-4106

AMCOM CONTRACTING CENTER

REDSTONE ARSENAL AL 35898-5280

  DCMA LOS ANGELES

  PO BOX 9608

  MISSION HILLS CA  91346-9608

 

 

 

 

e-mail address:                     VALERIE.TIPTON@US.ARMY.MIL

                                   SCD   C     PAS   NONE                  ADP
PT   HQ0339

7. Name And Address Of Contractor (No., Street, City, County, State and Zip
Code)

  8. Delivery

 

 

 

AEROVIRONMENT, INC.

 

  o FOB Origin    x Other (See Below)

181 W HUNTINGTON DR STE 202

 

 

MONROVIA, CA 91016-1456

 

  9. Discount For Prompt Payment

 

 

 

 

 

 

 

 

 

 

  10. Submit Invoices

  Item

TYPE BUSINESS:  Other Small Business Performing in U.S.

 

  (4 Copies Unless Otherwise Specified) To

          12

Code    60107                                       

   Facility Code

 

  The Address Shown In:

 

 

 

 

 

11. Ship To/Mark For

 

Code

 

12. Payment Will Be Made By

Code

  HQ0339

SEE SCHEDULE

 

 

 

 

DFAS-COLUMBUS CENTER

DFAS-CO WEST ENTITLEMENT OPERATIONS

P.O. BOX 182381

COLUMBUS, OH  43218-2301

 

 

 

 

 

 

13. Authority For Using Other Than Full And Open Competition:

 

14. Accounting And Appropriation Data

 

o  10 U.S.C. 2304(c)(                )            o  41 U.S.C.
253(c)(                )

 

15A. Item No.

15B. Supplies/Services

   15C. Quantity

15D. Unit

15E. Unit Price

15F. Amount

SEE SCHEULE

CONTRACT TYPE:

   Cost-Plus-Fixed-Fee

    KIND OF CONTRACT:

     Research and Development Contracts






Contract Expiration Date: 2016FEB28

 

15G. Total Amount Of Contract

           $0.00

16.  Table Of Contents

(X)

Sec.

Description

Page(s)

(X)

Sec.

Description

Page(s)

 

Part I — The Schedule

 

 

Part II — Contract Clauses

 

X

A

Solicitation/Contract Form

1

X

I

 

28

X

B

Supplies or Services and Prices/Costs

3

Part III — List of Documents, Exhibits, And Other Attachments

X

C

Description/Specs./Work Statement

9

X

J

 List of Attachments

40

X

D

Packaging and Marking

19

Part IV — Representations And Instructions

X

E

Inspection and Acceptance

20

 

K

 Representations, Certifications, and  

 

X

F

Deliveries or Performance

21

 

 Other Statements of Offerors

 

X

G

Contract Administration Data

22

 

L

 Instrs., Conds., and Notices to Offerors

 

X

H

Special Contract Requirements

24

 

M

 Evaluation Factors for Award

 

Contracting Officer Will Complete Item 17 Or 18 As Applicable

17. x Contractor’s Negotiated Agreement   (Contractor Is required to sign  this
document and return 2 signed copies to issuing office.)  Contractor agrees to
furnish and deliver all items or performed all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein.  The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein).

 

18. o Award (Contractor Is not required to sign this document.)  Your offer on
Solicitation Number                                                   ,
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets.  This award consummates the contract which consists of
the following documents:  (a) the Government’s solicitation and your offer, and
(b) this award/contract.  No further contractual document is necessary.

19A. Name And Title Of Signer (Type Or Print)

 

AEROVIRONMENT, INC.

[***]

20A. Name Of Contracting Officer

 

TONYA WOOD

TONYA.WOODS@US.ARMY.MIL (256) 876-2112

 

 

 

19B. Name of Contractor

  19C. Date Signed

20B. United States Of America

20C. Date Signed

 

 

 

 

By

/SIGNED/

 

2011MAR01

By

/SIGNED/

 

2011MAR01

 

(Signature of person authorized to sign)

 

 

(Signature of person authorized to sign)

 

 

 

AUTHORIZED FOR LOCAL REPRODUCTION

Standard Form 26 (Rev.4/2008)

 

Prescribed by GSA — FAR (48 CFR) 53.21 4(a)

 

--------------------------------------------------------------------------------

[***]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

[g148922ki03i001.jpg]

 

--------------------------------------------------------------------------------

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0001

 

LMAMS LABOR

 

 

 

HR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MINIMUM

TO

MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] Hours

 

[***] Hours

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This CLIN is to support the requirement specified in the PWS which is
incorporated via Attachment 0001. This is an Indefinite Quantity Contract in
accordance with FAR Clause 52.216-22. Funds will be obligated upon the issuance
of each Task Order. The Government will be obligated upon the issuance of each
task order. The Government will only be obligated to order the initial task
quantity. The Government is not obligated to issue any additional orders against
this contract; however, the government reserves the right to order up to the
total maximum quantity of the contract.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Government’s minimum quantity to be awarded simultaneously with the award of
the contract is the [***] labor hours for Task 0001. The Government’s maximum
quantity is [***] labor hours for the complete requirement (all tasks).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The level of effort required to support the requirement specified in the SOW
(Attachment 0001) is shown below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct Labor**

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Fee

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

Total CPFF

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

**Amount shown includes labor, labor overhead, G&A and fee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

INSPECTION: Destination    ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The period of performance is five (5) years after contract award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative F001)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

0002

 

LMAMS MATERIAL

 

 

 

LO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Material purchases will be on a cost reimbursable no fee basis. This CLIN
represents material necessary/ incidental in the performance of the Performance
Work Statement which is incorporated via Attachment 0001.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Material         $[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount shown include material, material overhead and G&A costs on material.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

INSPECTION: Destination    ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The period of performance is five (5) years after contract award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative F001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0003

 

LMAMS TRAVEL

 

 

 

LO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Travel will be on a cost reimbursable no fee basis. This CLIN represents travel
necessary to perform the various tasks called out in the Performance Work
Statement which is incorporated via Attachment 0001.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Travel $[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount shown include travel and G&A costs on travel.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

INSPECTION: Destination    ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The period of performance is five (5) years after contract award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative F001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0004

 

LMAMS CONTRACTOR MANPOWER REPORTING

 

 

 

LO

 

$

 ** NSP **

 

$

 ** NSP **

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference Performance Work Statement, Attachment 0001 for Contractor Manpower
Reporting implementation language.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

INSPECTION: Destination    ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The period of performance is five (5) years after contract award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative F001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0005

 

LMAMS CONTRACT DATA REQUIREMENT LIST

 

 

 

LO

 

$

 ** NSP **

 

$

 ** NSP **

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY CLASS: Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data and reports in accordance with the Contract Data Requirements List, DD
Form 1423, Exhibit A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

INSPECTION: Destination    ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The period of performance is five (5) years after

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

contract award.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative F001)

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

B-1

 

52.209-4709

 

ATTAINMENT OF OBJECTIVES (USAAMCOM)

 

JUN/1997

 

The quality and depth of effort required for the attainment of the objectives of
this contract shall be performed by personnel possessing not less than the level
of qualifications proposed by the contractor and considered by the Government in
the award of this contract.

 

(End of Clause)

 

B-2 AUTHORIZED ORDERING AGENCIES

 

a. The following Government Agencies are authorized to issue task/delivery
orders under this Indefinite Delivery-Indefinite Quantity contract:

 

Army Contracting Command- Redstone

 

Redstone Arsenal, AL 35898

 

b. The U.S. Army Contracting Command, Army Contracting Command-Redstone may
modify this Indefinite Quantity contract with a modification authorizing or
deleting additional ordering agencies.

 

B-3 ESTIMATED COST, FIXED FEE AND PAYMENT

 

In consideration for its undertakings under the resulting contract, the
Government shall pay to the Contractor the cost thereof determined by the
Contracting Officer to be allowable and a fixed fee on labor, subject to the
following:

 

a. The cost of labor for performing this contract (including all tasks) shall be
reimbursed in accordance with the clauses entitled “Allowable Cost and Payment”
and “Fixed Fee” of the General Provisions (Section I) of this contract. The
fixed fee for the basic award is set forth in this section. The fixed fee per
hour amount shall be set forth in each task order in which labor hours are
purchased. Such fee shall be paid as it accrues in monthly and/or bi-monthly
installments. Each installment, thus payable, shall be based upon the number of
labor hours incurred and billed during such period. The maximum available fixed
fee is based upon the number of hours awarded, with fixed fee being paid only
for hours actually worked.

 

b. The cost of material and travel for performing this contract (including all
tasks) shall be reimbursed in accordance with the clause entitled “Allowable
Cost and Payment” of the General Provisions (Section I) of the resulting
contract. No fixed fee shall be paid on material or travel. Domicile to
workplace travel will not be an allowable cost.

 

c. Indirect Costs: Interim reimbursable for Indirect Costs shall be on the basis
of the billing rates as agreed upon between the Contractor and the Cognizant
Administrative Contracting Officer. Final rates will be determined by audit.

 

B-4 ESTIMATED COST SCHEDULE

 

a. The estimated total cost (less Fixed Fee) of the resulting contract
(including labor, material, travel and any ODC) is $[***]. Fixed Fee, applicable
to labor cost only, pursuant to paragraph B-2 above, is $[***].  The estimated
cost and fee associated with the task shall be stated in the task order in which
the task is awarded. Pricing of the task order shall be as stated in B-2 above.

 

b. The “Limitation of Cost” (FAR 52.232-20) clause of the General Provisions,
Section I, shall apply to the above estimated total cost of the contract and to
the total estimated cost of each task. It is agreed that the notice required by
paragraph (b) of FAR 52.232-20, “Limitation of Cost” shall be made at the
individual task cost level rather than the total contract cost level.

 

B-5 CONTRACT CEILING

 

The total contract ceiling for this Indefinite Delivery Indefinite Quantity/Cost
Contract is $39,267,040.00. The contract ceiling for each CLIN is as follows:

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

CLIN 0001

 

Labor

 

$

[***]

 

CLIN 0002

 

Material

 

$

[***]

 

CLIN 0003

 

Travel

 

$

[***]

 

CLIN 0004

 

CMR

 

$

[***]

 

CLIN 0005

 

CDRL

 

$

[***]

 

 

*** END OF NARRATIVE B0002 ***

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

C-1

 

52.223-4701

 

NOTICE TO OFFERORS - USE OF CLASS I OZONE-DEPLETING SUBSTANCES (ASSISTANT
SECRETARY OF THE ARMY RDA) (USAAMCOM)

 

JUN/1993

 

(a) In accordance with Section 326 of P.L. 102-484, the Government is prohibited
from awarding any contract which includes a specification or standard that
requires the use of a Class I ozone-depleting substance (ODS) identified in
Section 602(a) of the Clean Air Act, (42 U.S.C. 767a(1), or that can be met only
through the use of such a substance unless such use has been approved, on an
individual basis, by a senior acquisition official who determines that there is
no suitable substitute available.

 

(b) To comply with this statute, the Government has conducted a best efforts
screening of the specifications and standards associated with this acquisition
to determine whether they contain any ODS requirements. To the extent that ODS
requirements were revealed by this review they are identified below with the
disposition determined in each case.

 

(c) If offerors possess any special knowledge about any other ODSs required
directly or indirectly at any level of contract performance, the U.S. Army would
appreciate if such information was surfaced to the Contracting Officer for
appropriate action. To preclude delay to the procurement, offerors should
provide any information as soon as possible after release of the solicitation
and prior to the submission of offers to the extent practicable. It should be
understood that there is no obligation on offerors to comply with this request
and that no compensation can be provided for doing so.

 

ODS Identified

 

Specification/Standard

 

Disposition

 

 

 

 

 

None

 

None

 

None

 

(End of Clause)

 

C-2

 

52.222-4700

 

CONTRACTOR EMPLOYEES (USAAMCOM)

 

JUN/1997

 

a. The Government shall not exercise supervision or control over contractor
employees performing services under this contract. Such contractor employees
shall be accountable, not to the Government, but solely to the contractor who,
in turn, shall be accountable to the Government.

 

b. Contractor employees must conform to local and other applicable regulations.
Contractor shall take appropriate personnel action as required in the event
employees become involved with civilian or military law enforcement authorities.

 

(End of Clause)

 

C-3

 

52.246-4707

 

SUBCONTRACT WARRANTY (USAAMCOM)

 

JUN/1997

 

The contractor agrees to extend to the Government any warranty(s) received from
any subcontractor as a result of any work performed under orders issued against
this agreement. The contractor shall not bargain for warranties nor include the
cost of such warranties in the contract price unless such subcontracts are
approved by the PCO.

 

(End of Clause)

 

9

--------------------------------------------------------------------------------

 

C-4 SERVICES TO BE PERFORMED UNDER STATEMENT OF WORK

 

The services to be performed shall be in accordance with Attachment 0001,
Statement of Work (SOW), entitled “Technology Development and Integration
Program for a Lethal Miniature Aerial Munition System” and other documents set
forth in Section J - List of Attachments. Attachment 0001 is the general
Statement of Work to be followed. Each task order issued will have a Statement
of Work within the framework of Attachment 0001.

 

*** END OF NARRATIVE C0001 ***

 

C-6 WAGE DETERMINATION - APPLICABLE TO SERVICE CONTRACT ACT OF 1965 AS AMENDED

 

Any employees proposed in response to the solicitation that are governed by the
Service Contract Act will be paid in accordance with the applicable wage
determination for the county and state in which the work is performed. Below is
the wage determination anticipated to be incorporated into the resulting
contract which includes the counties that govern Los Angeles, Orange:

 

WD 05-2047 (Rev.-9) was first posted on www.wdol.gov on 06/02/2009

 

************************************************************************************

 

REGISTER OF WAGE DETERMINATIONS UNDER

THE SERVICE CONTRACT ACT

By direction of the Secretary of Labor

 

 

 

 

 

 

 

 

U.S. DEPARTMENT OF LABOR

EMPLOYMENT STANDARDS ADMINISTRATION

WAGE AND HOUR DIVISION

WASHINGTON D.C.  20210

 

 

 

 

Wage Determination No.:

   2005-2047

Shirley F. Ebbesen                  Division of

 

Revision No.:

   9

Director                           Wage Determinations

 

Date Of Revision:

   05/26/2009

 

State: California

 

Area: California Counties of Los Angeles, Orange

OCCUPATION NOTES:

 

Heating, Air Conditioning and Refrigeration: Wage rates and fringe benefits can
be found on Wage Determinations 1986-0879.

 

Laundry:  Wage rates and fringe benefits can be found on Wage Determination
1977-1297.

 

**Fringe Benefits Required Follow the Occupational Listing**

 

OCCUPATION CODE - TITLE

 

FOOTNOTE

 

RATE

 

 

 

 

 

 

 

01000 - Administrative Support And Clerical Occupations

 

 

 

 

 

01011 - Accounting Clerk I

 

 

 

14.59

 

01012 - Accounting Clerk II

 

 

 

16.38

 

01013 - Accounting Clerk III

 

 

 

18.61

 

01020 - Administrative Assistant

 

 

 

26.82

 

01040 - Court Reporter

 

 

 

19.38

 

01051 - Data Entry Operator I

 

 

 

12.05

 

01052 - Data Entry Operator II

 

 

 

13.15

 

01060 - Dispatcher, Motor Vehicle

 

 

 

22.41

 

01070 - Document Preparation Clerk

 

 

 

13.66

 

01090 - Duplicating Machine Operator

 

 

 

13.66

 

01111 - General Clerk I

 

 

 

10.69

 

01112 - General Clerk II

 

 

 

14.92

 

01113 - General Clerk III

 

 

 

16.67

 

01120 - Housing Referral Assistant

 

 

 

21.90

 

 

--------------------------------------------------------------------------------

[***]      Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

01141 - Messenger Courier

 

 

 

10.62

 

01191 - Order Clerk I

 

 

 

16.98

 

01192 - Order Clerk II

 

 

 

18.53

 

01261 - Personnel Assistant (Employment) I

 

 

 

17.26

 

01262 - Personnel Assistant (Employment) II

 

 

 

19.31

 

01263 - Personnel Assistant (Employment) III

 

 

 

22.26

 

01270 - Production Control Clerk

 

 

 

23.51

 

01280 - Receptionist

 

 

 

14.51

 

01290 - Rental Clerk

 

 

 

15.10

 

01300 - Scheduler, Maintenance

 

 

 

16.84

 

01311 - Secretary I

 

 

 

16.84

 

01312 - Secretary II

 

 

 

19.17

 

01313 - Secretary III

 

 

 

21.90

 

01320 - Service Order Dispatcher

 

 

 

19.54

 

01410 - Supply Technician

 

 

 

26.82

 

01420 - Survey Worker

 

 

 

19.38

 

01531 - Travel Clerk I

 

 

 

14.25

 

01532 - Travel Clerk II

 

 

 

15.43

 

01533 - Travel Clerk III

 

 

 

16.57

 

01611 - Word Processor I

 

 

 

15.03

 

01612 - Word Processor II

 

 

 

16.87

 

01613 - Word Processor III

 

 

 

18.76

 

05000 - Automotive Service Occupations

 

 

 

 

 

05005 - Automobile Body Repairer, Fiberglass

 

 

 

22.94

 

05010 - Automotive Electrician

 

 

 

21.60

 

05040 - Automotive Glass Installer

 

 

 

20.29

 

05070 - Automotive Worker

 

 

 

20.29

 

05110 - Mobile Equipment Servicer

 

 

 

18.66

 

05130 - Motor Equipment Metal Mechanic

 

 

 

22.94

 

05160 - Motor Equipment Metal Worker

 

 

 

20.29

 

05190 - Motor Vehicle Mechanic

 

 

 

22.94

 

05220 - Motor Vehicle Mechanic Helper

 

 

 

17.90

 

05250 - Motor Vehicle Upholstery Worker

 

 

 

19.86

 

05280 - Motor Vehicle Wrecker

 

 

 

20.29

 

05310 - Painter, Automotive

 

 

 

21.60

 

05340 - Radiator Repair Specialist

 

 

 

20.29

 

05370 - Tire Repairer

 

 

 

15.47

 

05400 - Transmission Repair Specialist

 

 

 

22.94

 

07000 - Food Preparation And Service Occupations

 

 

 

 

 

07010 - Baker

 

 

 

12.21

 

07041 - Cook I

 

 

 

12.91

 

07042 - Cook II

 

 

 

14.31

 

07070 - Dishwasher

 

 

 

9.89

 

07130 - Food Service Worker

 

 

 

10.85

 

07210 - Meat Cutter

 

 

 

15.92

 

07260 - Waiter/Waitress

 

 

 

9.85

 

09000 - Furniture Maintenance And Repair Occupations

 

 

 

 

 

09010 - Electrostatic Spray Painter

 

 

 

18.59

 

09040 - Furniture Handler

 

 

 

12.42

 

09080 - Furniture Refinisher

 

 

 

18.59

 

09090 - Furniture Refinisher Helper

 

 

 

14.82

 

09110 - Furniture Repairer, Minor

 

 

 

17.04

 

09130 - Upholsterer

 

 

 

18.59

 

11000 - General Services And Support Occupations

 

 

 

 

 

11030 - Cleaner, Vehicles

 

 

 

11.19

 

11060 - Elevator Operator

 

 

 

11.19

 

11090 - Gardener

 

 

 

17.46

 

11122 - Housekeeping Aide

 

 

 

11.44

 

11150 - Janitor

 

 

 

13.27

 

11210 - Laborer, Grounds Maintenance

 

 

 

13.09

 

11240 - Maid or Houseman

 

 

 

9.36

 

11260 - Pruner

 

 

 

13.27

 

11270 - Tractor Operator

 

 

 

15.57

 

11330 - Trail Maintenance Worker

 

 

 

13.09

 

11360 - Window Cleaner

 

 

 

15.03

 

 

--------------------------------------------------------------------------------

[***]      Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

12000 - Health Occupations

 

 

 

 

 

12010 - Ambulance Driver

 

 

 

17.82

 

12011 - Breath Alcohol Technician

 

 

 

17.82

 

12012 - Certified Occupational Therapist Assistant

 

 

 

26.03

 

12015 - Certified Physical Therapist Assistant

 

 

 

25.97

 

12020 - Dental Assistant

 

 

 

16.41

 

12025 - Dental Hygienist

 

 

 

38.30

 

12030 - EKG Technician

 

 

 

26.48

 

12035 - Electroneurodiagnostic Technologist

 

 

 

26.48

 

12040 - Emergency Medical Technician

 

 

 

17.82

 

12071 - Licensed Practical Nurse I

 

 

 

16.75

 

12072 - Licensed Practical Nurse II

 

 

 

18.77

 

12073 - Licensed Practical Nurse III

 

 

 

22.42

 

12100 - Medical Assistant

 

 

 

14.82

 

12130 - Medical Laboratory Technician

 

 

 

19.73

 

12160 - Medical Record Clerk

 

 

 

15.93

 

12190 - Medical Record Technician

 

 

 

17.82

 

12195 - Medical Transcriptionist

 

 

 

17.59

 

12210 - Nuclear Medicine Technologist

 

 

 

34.87

 

12221 - Nursing Assistant I

 

 

 

9.63

 

12222 - Nursing Assistant II

 

 

 

10.82

 

12223 - Nursing Assistant III

 

 

 

11.81

 

12224 - Nursing Assistant IV

 

 

 

13.26

 

12235 - Optical Dispenser

 

 

 

16.65

 

12236 - Optical Technician

 

 

 

15.71

 

12250 - Pharmacy Technician

 

 

 

17.34

 

12280 - Phlebotomist

 

 

 

13.26

 

12305 - Radiologic Technologist

 

 

 

24.54

 

12311 - Registered Nurse I

 

 

 

30.80

 

12312 - Registered Nurse II

 

 

 

37.68

 

12313 - Registered Nurse II, Specialist

 

 

 

37.68

 

12314 - Registered Nurse III

 

 

 

45.63

 

12315 - Registered Nurse III, Anesthetist

 

 

 

45.63

 

12316 - Registered Nurse IV

 

 

 

54.69

 

12317 - Scheduler (Drug and Alcohol Testing)

 

 

 

22.81

 

13000 - Information And Arts Occupations

 

 

 

 

 

13011 - Exhibits Specialist I

 

 

 

24.83

 

13012 - Exhibits Specialist II

 

 

 

30.76

 

13013 - Exhibits Specialist III

 

 

 

37.63

 

13041 - Illustrator I

 

 

 

25.31

 

13042 - Illustrator II

 

 

 

31.37

 

13043 - Illustrator III

 

 

 

38.35

 

13047 - Librarian

 

 

 

30.36

 

13050 - Library Aide/Clerk

 

 

 

16.49

 

13054 - Library Information Technology Systems

 

 

 

26.57

 

Administrator

 

 

 

 

 

13058 - Library Technician

 

 

 

21.38

 

13061 - Media Specialist I

 

 

 

18.51

 

13062 - Media Specialist II

 

 

 

20.69

 

13063 - Media Specialist III

 

 

 

23.07

 

13071 - Photographer I

 

 

 

17.95

 

13072 - Photographer II

 

 

 

20.08

 

13073 - Photographer III

 

 

 

26.61

 

13074 - Photographer IV

 

 

 

33.56

 

13075 - Photographer V

 

 

 

40.61

 

13110 - Video Teleconference Technician

 

 

 

18.25

 

14000 - Information Technology Occupations

 

 

 

 

 

14041 - Computer Operator I

 

 

 

17.32

 

14042 - Computer Operator II

 

 

 

19.38

 

14043 - Computer Operator III

 

 

 

22.89

 

14044 - Computer Operator IV

 

 

 

25.73

 

14045 - Computer Operator V

 

 

 

25.80

 

14071 - Computer Programmer I

 

(see 1)

 

24.93

 

14072 - Computer Programmer II

 

(see 1)

 

 

 

14073 - Computer Programmer III

 

(see 1)

 

 

 

 

12

--------------------------------------------------------------------------------


 

14074 - Computer Programmer IV

 

(see 1)

 

 

 

14101 - Computer Systems Analyst I

 

(see 1)

 

 

 

14102 - Computer Systems Analyst II

 

(see 1)

 

 

 

14103 - Computer Systems Analyst III

 

(see 1)

 

 

 

14150 - Peripheral Equipment Operator

 

 

 

17.32

 

14160 - Personal Computer Support Technician

 

 

 

25.73

 

15000 - Instructional Occupations

 

 

 

 

 

15010 - Aircrew Training Devices Instructor (Non-Rated)

 

 

 

34.08

 

15020 - Aircrew Training Devices Instructor (Rated)

 

 

 

41.23

 

15030 - Air Crew Training Devices Instructor (Pilot)

 

 

 

49.43

 

15050 - Computer Based Training Specialist / Instructor

 

 

 

34.08

 

15060 - Educational Technologist

 

 

 

32.81

 

15070 - Flight Instructor (Pilot)

 

 

 

49.43

 

15080 - Graphic Artist

 

 

 

25.66

 

15090 - Technical Instructor

 

 

 

23.72

 

15095 - Technical Instructor/Course Developer

 

 

 

29.02

 

15110 - Test Proctor

 

 

 

19.15

 

15120 - Tutor

 

 

 

19.15

 

19000 - Machine Tool Operation And Repair Occupations

 

 

 

 

 

19010 - Machine-Tool Operator (Tool Room)

 

 

 

18.52

 

19040 - Tool And Die Maker

 

 

 

23.95

 

21000 - Materials Handling And Packing Occupations

 

 

 

 

 

21020 - Forklift Operator

 

 

 

14.46

 

21030 - Material Coordinator

 

 

 

23.51

 

21040 - Material Expediter

 

 

 

23.51

 

21050 - Material Handling Laborer

 

 

 

13.02

 

21071 - Order Filler

 

 

 

13.31

 

21080 - Production Line Worker (Food Processing)

 

 

 

14.46

 

21110 - Shipping Packer

 

 

 

15.08

 

21130 - Shipping/Receiving Clerk

 

 

 

15.08

 

21140 - Store Worker I

 

 

 

11.30

 

21150 - Stock Clerk

 

 

 

16.13

 

21210 - Tools And Parts Attendant

 

 

 

14.46

 

21410 - Warehouse Specialist

 

 

 

14.46

 

23000 - Mechanics And Maintenance And Repair Occupations

 

 

 

 

 

23010 - Aerospace Structural Welder

 

 

 

30.78

 

23021 - Aircraft Mechanic I

 

 

 

29.10

 

23022 - Aircraft Mechanic II

 

 

 

30.78

 

23023 - Aircraft Mechanic III

 

 

 

31.94

 

23040 - Aircraft Mechanic Helper

 

 

 

20.38

 

23050 - Aircraft, Painter

 

 

 

24.41

 

23060 - Aircraft Servicer

 

 

 

23.55

 

23080 - Aircraft Worker

 

 

 

24.58

 

23110 - Appliance Mechanic

 

 

 

19.52

 

23120 - Bicycle Repairer

 

 

 

15.47

 

23125 - Cable Splicer

 

 

 

29.85

 

23130 - Carpenter, Maintenance

 

 

 

27.29

 

23140 - Carpet Layer

 

 

 

19.20

 

23160 - Electrician, Maintenance

 

 

 

30.18

 

23181 - Electronics Technician Maintenance I

 

 

 

23.38

 

23182 - Electronics Technician Maintenance II

 

 

 

24.90

 

23183 - Electronics Technician Maintenance III

 

 

 

26.53

 

23260 - Fabric Worker

 

 

 

23.38

 

23290 - Fire Alarm System Mechanic

 

 

 

20.30

 

23310 - Fire Extinguisher Repairer

 

 

 

18.25

 

23311 - Fuel Distribution System Mechanic

 

 

 

25.48

 

23312 - Fuel Distribution System Operator

 

 

 

19.48

 

23370 - General Maintenance Worker

 

 

 

23.26

 

23380 - Ground Support Equipment Mechanic

 

 

 

29.10

 

23381 - Ground Support Equipment Servicer

 

 

 

23.55

 

23382 - Ground Support Equipment Worker

 

 

 

24.58

 

23391 - Gunsmith I

 

 

 

18.25

 

23392 - Gunsmith II

 

 

 

21.11

 

23393 - Gunsmith III

 

 

 

23.87

 

23430 - Heavy Equipment Mechanic

 

 

 

26.97

 

 

13

--------------------------------------------------------------------------------


 

23440 - Heavy Equipment Operator

 

 

 

31.04

 

23460 - Instrument Mechanic

 

 

 

25.70

 

23465 - Laboratory/Shelter Mechanic

 

 

 

22.49

 

23470 - Laborer

 

 

 

12.49

 

23510 - Locksmith

 

 

 

18.81

 

23530 - Machinery Maintenance Mechanic

 

 

 

24.65

 

23550 - Machinist, Maintenance

 

 

 

25.41

 

23580 - Maintenance Trades Helper

 

 

 

14.82

 

23591 - Metrology Technician I

 

 

 

25.70

 

23592 - Metrology Technician II

 

 

 

27.13

 

23593 - Metrology Technician III

 

 

 

29.73

 

23640 - Millwright

 

 

 

25.45

 

23710 - Office Appliance Repairer

 

 

 

20.86

 

23760 - Painter, Maintenance

 

 

 

21.05

 

23790 - Pipefitter, Maintenance

 

 

 

23.40

 

23810 - Plumber, Maintenance

 

 

 

22.04

 

23820 - Pneudraulic Systems Mechanic

 

 

 

23.87

 

23850 - Rigger

 

 

 

26.81

 

23870 - Scale Mechanic

 

 

 

21.11

 

23890 - Sheet-Metal Worker, Maintenance

 

 

 

22.13

 

23910 - Small Engine Mechanic

 

 

 

18.70

 

23931 - Telecommunications Mechanic I

 

 

 

24.92

 

23932 - Telecommunications Mechanic II

 

 

 

26.39

 

23950 - Telephone Lineman

 

 

 

24.18

 

23960 - Welder, Combination, Maintenance

 

 

 

19.75

 

23965 - Well Driller

 

 

 

23.18

 

23970 - Woodcraft Worker

 

 

 

21.73

 

23980 - Woodworker

 

 

 

16.81

 

24000 - Personal Needs Occupations

 

 

 

 

 

24570 - Child Care Attendant

 

 

 

13.05

 

24580 - Child Care Center Clerk

 

 

 

16.03

 

24610 - Chore Aide

 

 

 

10.57

 

24620 - Family Readiness And Support Services

 

 

 

15.39

 

Coordinator

 

 

 

 

 

24630 - Homemaker

 

 

 

19.21

 

25000 - Plant And System Operations Occupations

 

 

 

 

 

25010 - Boiler Tender

 

 

 

26.22

 

25040 - Sewage Plant Operator

 

 

 

26.21

 

25070 - Stationary Engineer

 

 

 

26.22

 

25190 - Ventilation Equipment Tender

 

 

 

18.34

 

25210 - Water Treatment Plant Operator

 

 

 

26.21

 

27000 - Protective Service Occupations

 

 

 

 

 

27004 - Alarm Monitor

 

 

 

23.77

 

27007 - Baggage Inspector

 

 

 

12.80

 

27008 - Corrections Officer

 

 

 

29.13

 

27010 - Court Security Officer

 

 

 

30.28

 

27030 - Detection Dog Handler

 

 

 

23.77

 

27040 - Detention Officer

 

 

 

29.13

 

27070 - Firefighter

 

 

 

29.97

 

27101 - Guard I

 

 

 

12.80

 

27102 - Guard II

 

 

 

23.77

 

27131 - Police Officer I

 

 

 

35.71

 

27132 - Police Officer II

 

 

 

39.68

 

28000 - Recreation Occupations

 

 

 

 

 

28041 - Carnival Equipment Operator

 

 

 

12.76

 

28042 - Carnival Equipment Repairer

 

 

 

13.74

 

28043 - Carnival Equipment Worker

 

 

 

9.67

 

28210 - Gate Attendant/Gate Tender

 

 

 

14.09

 

28310 - Lifeguard

 

 

 

13.26

 

28350 - Park Attendant (Aide)

 

 

 

15.76

 

28510 - Recreation Aide/Health Facility Attendant

 

 

 

11.11

 

28515 - Recreation Specialist

 

 

 

18.75

 

28630 - Sports Official

 

 

 

12.55

 

28690 - Swimming Pool Operator

 

 

 

16.97

 

29000 - Stevedoring/Longshoremen Occupational Services

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

29010 - Blocker And Bracer

 

 

 

21.53

 

29020 - Hatch Tender

 

 

 

21.53

 

29030 - Line Handler

 

 

 

21.53

 

29041 - Stevedore I

 

 

 

20.46

 

29042 - Stevedore II

 

 

 

22.93

 

30000 - Technical Occupations

 

 

 

 

 

30010 - Air Traffic Control Specialist, Center (HFO)

 

(see 2)

 

39.06

 

30011 - Air Traffic Control Specialist, Station (HFO)

 

(see 2)

 

27.98

 

30012 - Air Traffic Control Specialist, Terminal (HFO)

 

(see 2)

 

29.66

 

30021 - Archeological Technician I

 

 

 

20.47

 

30022 - Archeological Technician II

 

 

 

22.01

 

30023 - Archeological Technician III

 

 

 

31.33

 

30030 - Cartographic Technician

 

 

 

31.33

 

30040 - Civil Engineering Technician

 

 

 

28.07

 

30061 - Drafter/CAD Operator I

 

 

 

22.60

 

30062 - Drafter/CAD Operator II

 

 

 

25.28

 

30063 - Drafter/CAD Operator III

 

 

 

28.18

 

30064 - Drafter/CAD Operator IV

 

 

 

34.68

 

30081 - Engineering Technician I

 

 

 

18.14

 

30082 - Engineering Technician II

 

 

 

20.37

 

30083 - Engineering Technician III

 

 

 

22.78

 

30084 - Engineering Technician IV

 

 

 

28.23

 

30085 - Engineering Technician V

 

 

 

34.88

 

30086 - Engineering Technician VI

 

 

 

41.77

 

30090 - Environmental Technician

 

 

 

25.20

 

30210 - Laboratory Technician

 

 

 

21.03

 

30240 - Mathematical Technician

 

 

 

30.84

 

30361 - Paralegal/Legal Assistant I

 

 

 

21.17

 

30362 - Paralegal/Legal Assistant II

 

 

 

26.22

 

30363 - Paralegal/Legal Assistant III

 

 

 

32.07

 

30364 - Paralegal/Legal Assistant IV

 

 

 

38.81

 

30390 - Photo-Optics Technician

 

 

 

30.84

 

30461 - Technical Writer I

 

 

 

23.03

 

30462 - Technical Writer II

 

 

 

28.18

 

30463 - Technical Writer III

 

 

 

34.09

 

30491 - Unexploded Ordnance (UXO) Technician I

 

 

 

24.82

 

30492 - Unexploded Ordnance (UXO) Technician II

 

 

 

30.03

 

30493 - Unexploded Ordnance (UXO) Technician III

 

 

 

36.00

 

30494 - Unexploded (UXO) Safety Escort

 

 

 

24.82

 

30495 - Unexploded (UXO) Sweep Personnel

 

 

 

24.82

 

30620 - Weather Observer, Combined Upper Air Or

 

(see 2)

 

27.65

 

Surface Programs

 

 

 

 

 

30621 - Weather Observer, Senior

 

(see 2)

 

30.72

 

31000 - Transportation/Mobile Equipment Operation Occupations

 

 

 

 

 

31020 - Bus Aide

 

 

 

13.63

 

31030 - Bus Driver

 

 

 

19.62

 

31043 - Driver Courier

 

 

 

12.90

 

31260 - Parking and Lot Attendant

 

 

 

8.83

 

31290 - Shuttle Bus Driver

 

 

 

14.07

 

31310 - Taxi Driver

 

 

 

12.03

 

31361 - Truckdriver, Light

 

 

 

14.07

 

31362 - Truckdriver, Medium

 

 

 

20.63

 

31363 - Truckdriver, Heavy

 

 

 

21.78

 

31364 - Truckdriver, Tractor-Trailer

 

 

 

21.78

 

99000 - Miscellaneous Occupations

 

 

 

 

 

99030 - Cashier

 

 

 

12.13

 

99050 - Desk Clerk

 

 

 

12.65

 

99095 - Embalmer

 

 

 

21.08

 

99251 - Laboratory Animal Caretaker I

 

 

 

10.66

 

99252 - Laboratory Animal Caretaker II

 

 

 

11.63

 

99310 - Mortician

 

 

 

34.35

 

99410 - Pest Controller

 

 

 

15.17

 

99510 - Photofinishing Worker

 

 

 

14.87

 

 

15

--------------------------------------------------------------------------------


 

99710 - Recycling Laborer

 

 

 

19.12

 

99711 - Recycling Specialist

 

 

 

22.43

 

99730 - Refuse Collector

 

 

 

17.05

 

99810 - Sales Clerk

 

 

 

15.57

 

99820 - School Crossing Guard

 

 

 

9.51

 

99830 - Survey Party Chief

 

 

 

34.71

 

99831 - Surveying Aide

 

 

 

19.43

 

99832 - Surveying Technician

 

 

 

25.56

 

99840 - Vending Machine Attendant

 

 

 

12.77

 

99841 - Vending Machine Repairer

 

 

 

14.67

 

99842 - Vending Machine Repairer Helper

 

 

 

12.77

 

 

ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:

 

HEALTH & WELFARE: $3.35 per hour or $134.00 per week or $580.66 per month

 

VACATION: 2 weeks paid vacation after 1 year of service with a contractor or
successor; 3 weeks after 5 years, and 4 weeks after 15 years. Length of service
includes the whole span of continuous service with the present contractor or
successor, wherever employed, and with the predecessor contractors in the
performance of similar work at the same Federal facility. (Reg. 29 CFR 4.173)

 

HOLIDAYS: A minimum of ten paid holidays per year, New Year’s Day, Martin Luther
King Jr’s Birthday, Washington’s Birthday, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans’ Day, Thanksgiving Day, and Christmas Day. (A
contractor may substitute for any of the named holidays another day off with pay
in accordance with a plan communicated to the employees involved.) (See 29 CFR
4174)

 

THE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE
FOLLOWING:

 

1) COMPUTER EMPLOYEES: Under the SCA at section 8(b), this wage determination
does not apply to any employee who individually qualifies as a bona fide
executive, administrative, or professional employee as defined in 29 C.F.R.
Part 541. Because most Computer System Analysts and Computer Programmers who are
compensated at a rate not less than $27.63 (or on a salary or fee basis at a
rate not less than $455 per week) an hour would likely qualify as exempt
computer professionals, (29 C.F.R. 541. 400) wage rates may not be listed on
this wage determination for all occupations within those job families. In
addition, because this wage determination may not list a wage rate for some or
all occupations within those job families if the survey data indicates that the
prevailing wage rate for the occupation equals or exceeds $27.63 per hour
conformances may be necessary for certain nonexempt employees. For example, if
an individual employee is nonexempt but nevertheless performs duties within the
scope of one of the Computer Systems Analyst or Computer Programmer occupations
for which this wage determination does not specify an SCA wage rate, then the
wage rate for that employee must be conformed in accordance with the conformance
procedures described in the conformance note included on this wage
determination.

 

Additionally, because job titles vary widely and change quickly in the computer
industry, job titles are not determinative of the application of the computer
professional exemption. Therefore, the exemption applies only to computer
employees who satisfy the compensation requirements and whose primary duty
consists of:

 

(1) The application of systems analysis techniques and procedures, including
consulting with users, to determine hardware, software or system functional
specifications;

 

(2) The design, development, documentation, analysis, creation, testing or
modification of computer systems or programs, including prototypes, based on and
related to user or system design specifications;

 

(3) The design, documentation, testing, creation or modification of computer
programs related to machine operating systems; or

 

16

--------------------------------------------------------------------------------

 

(4) A combination of the aforementioned duties, the performance of which
requires the same level of skills. (29 C.F.R. 541.400).

 

2) AIR TRAFFIC CONTROLLERS AND WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY: If
you work at night as part of a regular tour of duty, you will earn a night
differential and receive an additional 10% of basic pay for any hours worked
between 6pm and 6am. If you are a full-time employed (40 hours a week) and
Sunday is part of your regularly scheduled workweek, you are paid at your rate
of basic pay plus a Sunday premium of 25% of your basic rate for each hour of
Sunday work which is not overtime (i.e. occasional work on Sunday outside the
normal tour of duty is considered overtime work).

 

HAZARDOUS PAY DIFFERENTIAL: An 8 percent differential is applicable to employees
employed in a position that represents a high degree of hazard when working with
or in close proximity to ordinance, explosives, and incendiary materials. This
includes work such as screening, blending, dying, mixing, and pressing of
sensitive ordance, explosives, and pyrotechnic compositions such as lead azide,
black powder and photoflash powder. All dry-house activities involving
propellants or explosives.  Demilitarization, modification, renovation,
demolition, and maintenance operations on sensitive ordnance, explosives and
incendiary materials. All operations involving regrading and cleaning of
artillery ranges.

 

A 4 percent differential is applicable to employees employed in a position that
represents a low degree of hazard when working with, or in close proximity to
ordance, (or employees possibly adjacent to) explosives and incendiary materials
which involves potential injury such as laceration of hands, face, or arms of
the employee engaged in the operation, irritation of the skin, minor burns and
the like; minimal damage to immediate or adjacent work area or equipment being
used.  All operations involving, unloading, storage, and hauling of ordance,
explosive, and incendiary ordnance material other than small arms ammunition.
These differentials are only applicable to work that has been specifically
designated by the agency for ordance, explosives, and incendiary material
differential pay.

 

** UNIFORM ALLOWANCE **

 

If employees are required to wear uniforms in the performance of this contract
(either by the terms of the Government contract, by the employer, by the state
or local law, etc.), the cost of furnishing such uniforms and maintaining (by
laundering or dry cleaning) such uniforms is an expense that may not be borne by
an employee where such cost reduces the hourly rate below that required by the
wage determination. The Department of Labor will accept payment in accordance
with the following standards as compliance:

 

The contractor or subcontractor is required to furnish all employees with an
adequate number of uniforms without cost or to reimburse employees for the
actual cost of the uniforms. In addition, where uniform cleaning and maintenance
is made the responsibility of the employee, all contractors and subcontractors
subject to this wage determination shall (in the absence of a bona fide
collective bargaining agreement providing for a different amount, or the
furnishing of contrary affirmative proof as to the actual cost), reimburse all
employees for such cleaning and maintenance at a rate of $3.35 per week (or $.67
cents per day). However, in those instances where the uniforms furnished are
made of “wash and wear” materials, may be routinely washed and dried with other
personal garments, and do not require any special treatment such as dry
cleaning, daily washing, or commercial laundering in order to meet the
cleanliness or appearance standards set by the terms of the Government contract,
by the contractor, by law, or by the nature of the work, there is no requirement
that employees be reimbursed for uniform maintenance costs.

 

The duties of employees under job titles listed are those described in the
“Service Contract Act Directory of Occupations”, Fifth Edition, April 2006,
unless otherwise indicated. Copies of the Directory are available on the
Internet. A links to the Directory may be found on the WHD home page at
http://www.dol.gov/esa/whd/ or through the Wage Determinations On-Line (WDOL)
Web site at http://wdol.gov/.

 

17

--------------------------------------------------------------------------------


 

REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE {Standard
Form 1444 (SF 1444)}

 

Conformance Process:

 

The contracting officer shall require that any class of service employee which
is not listed herein and which is to be employed under the contract (i.e., the
work to be performed is not performed by any classification listed in the wage
determination), be classified by the contractor so as to provide a reasonable
relationship (i.e., appropriate level of skill comparison) between such unlisted
classifications and the classifications listed in the wage determination. Such
conformed classes of employees shall be paid the monetary wages and furnished
the fringe benefits as are determined. Such conforming process shall be
initiated by the contractor prior to the performance of contract work by such
unlisted class(es) of employees. The conformed classification, wage rate, and/or
fringe benefits shall be retroactive to the commencement date of the contract.
{See Section 4.6 (C)(vi)} When multiple wage determinations are included in a
contract, a separate SF 1444 should be prepared for each wage determination to
which a class(es) is to be conformed.

 

The process for preparing a conformance request is as follows:

 

1) When preparing the bid, the contractor identifies the need for a conformed
occupation(s) and computes a proposed rate(s).

 

2) After contract award, the contractor prepares a written report listing in
order proposed classification title(s), a Federal grade equivalency (FGE) for
each proposed classification(s), job description(s), and rationale for proposed
wage rate(s), including information regarding the agreement or disagreement of
the authorized representative of the employees involved, or where there is no
authorized representative, the employees themselves. This report should be
submitted to the contracting officer no later than 30 days after such unlisted
class(es) of employees performs any contract work.

 

3) The contracting officer reviews the proposed action and promptly submits a
report of the action, together with the agency’s recommendations and pertinent
information including the position of the contractor and the employees, to the
Wage and Hour Division, Employment Standards Administration, U.S. Department of
Labor, for review. (See section 4.6(b)(2) of Regulations 29 CFR Part 4).

 

4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or
disapproves the action via transmittal to the agency contracting officer, or
notifies the contracting officer that additional time will be required to
process the request.

 

5) The contracting officer transmits the Wage and Hour decision to the
contractor.

 

6) The contractor informs the affected employees.

 

Information required by the Regulations must be submitted on SF 1444 or bond
paper.

 

When preparing a conformance request, the “Service Contract Act Directory of
Occupations” (the Directory) should be used to compare job definitions to insure
that duties requested are not performed by a classification already listed in
the wage determination. Remember, it is not the job title, but the required
tasks that determine whether a class is included in an established wage
determination. Conformances may not be used to artificially split, combine, or
subdivide classifications listed in the wage determination.

 

*** END OF NARRATIVE C0002 ***

 

18

--------------------------------------------------------------------------------


 

SECTION D - PACKAGING AND MARKING

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

D-1

 

52.208-4700

 

REPLACEMENT PRESERVATIVE FOR PENTACHLOROPHENOL (USAAMCOM)

 

JUN/1997

 

If packaging requirements of this contract specify the use of wood products and
a preservative is required, Pentachlorophenol, commonly referred to as “Penta”
or “PCP” is prohibited. Replacement preservatives are 2 percent copper
naphthenate, 3 percent zinc naphthenate or 1.8 percent copper 8 quinolinolate.

 

(End of clause)

 

D-2

 

52.208-4701

 

WOOD PACKING MATERIALS REQUIREMENTS

 

JUL/2007

 

A. Wood packaging material (WPM) means wood pallets, skids, load boards, pallet
collars, wooden boxes, reels, dunnage, crates, frame and cleats. The definition
excludes materials that have undergone a manufacturing process, such as
corrugated fiberboard, plywood, particleboard, veneer, and oriented strand board
(OSD).

 

B. All Wood Packaging Material (WPM)) acquired by DOD must meet requirements of
International Standards for Phytosanitary Measures (ISPM) 15, “Guidelines for
Regulating Wood Packaging Materials International Trade.” DOD shipments inside
and outside of the United States must meet ISPM 15 whenever WPM is used to ship
DOD cargo.

 

(1) All WPM shall comply with the official quality control program for heat
treatment (HT) or kiln dried heat treatment (KD HT) in accordance with American
Lumber Standard Committee, incorporated (ALSC) Wood Packaging Material Program
and WPM Enforcement Regulations (see http://www.alsc.org/).

 

(2) All WPM shall include certification/quality markings in accordance with the
ALSC standard. Marking shall be placed in an unobstructed area that will be
readily visible to inspectors. Pallet markings shall be applied to the stringer
or block on diagonally opposite sides of the pallet and be contrasting and
clearly visible. All containers shall be marked on a side other than the top or
bottom, contrasting and clearly visible. All dunnage used in configuring and/or
securing the load shall also comply with ISPM 15 and be marked with an ALSC
approved DUNNAGE stamp.

 

C. Failure to comply with the requirements of this restriction may result in
refusal, destruction, or treatment at entry. The Agency reserves the right to
recoup from the Contractor any remediation costs incurred by the Government.

 

D. Replacement Preservative for Pentachlorophenol

 

If packaging requirements of this contract specify the use of wood products and
a preservative is required, Pentachlorophenol, commonly referred to as “Penta”
or “PCP” is prohibited. Replacement preservatives are 2 percent copper
naphthenate, 3 percent zinc naphthenate or 1.8 percent copper 8 quinolinolate.

 

(1) Heat Treatment: Boxes/pallets and any wood used as inner packaging made of
non-manufactured wood shall be heat-treated. All non-manufactured wood used in
packaging shall be heat treated to a core temperature of 56 degrees Celsius for
a minimum of 30 minutes. The box/pallet manufacturer and the manufacturer of
wood used as inner packaging shall be affiliated with an inspection agency
accredited by the board of review of the American Lumber Standard Committee. The
box/pallet manufacturer and the manufacturer of wood used as inner packaging
shall ensure traceability to the original source of heat treatment.

 

(2) Marking: Each box/pallet shall be marked to show the conformance to the
International Plant Protection Convention Standard. The quality mark shall be
placed on both ends of the outer packaging, between the end cleats or end
battens: on two sides of the pallet. Foreign manufacturers shall have the heat
treatment of non-manufactured wood process verified in accordance with their
National Plant Protection Organization’s compliance program. In addition, wood
used as dunnage for blocking and bracing shall be ordered with ALSC certified
marking for dunnage or the markings may be applied locally at two foot
intervals.

 

(End of Clause)

 

19

--------------------------------------------------------------------------------


 

SECTION E - INSPECTION AND ACCEPTANCE

 

This document incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at these addresses:

 

http://farsite.hill.af.mil/VFFARA.HTM or http://farsite.hill.af.mil/VFDFARA.HTM
or http://farsite.hill.af.mil/VFAFARa.HTM

 

If the clause requires additional or unique information, then that information
is provided immediately after the clause title.

 

 

 

Regulatory Cite

 

Title

 

Date

E-1

 

52.246-3

 

INSPECTION OF SUPPLIES—COST-REIMBURSEMENT

 

MAY/2001

E-2

 

52.246-5

 

INSPECTION OF SERVICES—COST-REIMBURSEMENT

 

APR/1984

E-3

 

52.246-8

 

INSPECTION OF RESEARCH AND DEVELOPMENT—COST REIMBURSEMENT

 

MAY/2001

E-4

 

52.246-9

 

INSPECTION OF RESEARCH AND DEVELOPMENT (SHORT FORM)

 

APR/1984

E-5

 

52.246-16

 

RESPONSIBILITY FOR SUPPLIES

 

APR/1984

 

 

 

 

 

 

 

E-6

 

52.246-4705

 

PREPARATION OF DD FORM 250 (USAAMCOM)

 

AUG/2001

 

Material Inspection and Receiving Reports (DD FORM 250) will be prepared and
distributed in accordance with DoD FAR Supplement 252.246-7000 and Appendix F.
Copies for the purchasing office and inventory control manager will be forwarded
to the address in the “Issued By” block on the face of the contractual document.
If an individual order contains the clause entitled ‘Warranty of Systems and
Equipment under Performance Specifications or Design Criteria’, the statement
below shall accompany each copy of the DD Form 250:

 

Supplies are covered by a warranty for a period of one hundred twenty (120)
calendar days after acceptance. If an item is found to be defective, notify
Commander, U.S. Army Aviation and Missile Command, Redstone Arsenal, Al 35898,
ATTN: AMSAM-RD-SE-QM-AH/GS. Forward an information copy of the notification to
the cognizant ACO.

 

(End of Clause)

 

20

--------------------------------------------------------------------------------


 

SECTION F - DELIVERIES OR PERFORMANCE

 

This document incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at these addresses:

 

http://farsite.hill.af.mil/VFFARA.HTM or http://farsite.hill.af.mil/VFDFARA.HTM
or http://farsite.hill.af.mil/VFAFARa.HTM

 

If the clause requires additional or unique information, then that information
is provided immediately after the clause title.

 

 

 

Regulatory Cite

 

Title

 

Date

F-1

 

52.242-15

 

STOP-WORK ORDER

 

AUG/1989

F-2

 

52.242-17

 

GOVERNMENT DELAY OF WORK

 

APR/1984

F-3

 

52.247-34

 

F.O.B. DESTINATION

 

NOV/1991

 

21

--------------------------------------------------------------------------------


 

SECTION G - CONTRACT ADMINISTRATION DATA

 

 

 

Regulatory Cite

 

Title

 

Date

G-1

 

52.232-4003

 

INVOICING AND PAYMENT (WAWF) INSTRUCTIONS

 

JAN/2010

 

All requests for payment shall be submitted electronically through Wide Area
Workflow - Receipt and Acceptance (WAWF). Payment requests include receiving
reports, invoice and vouchers. Hardcopy submission of receiving reports and
invoices will no longer be accepted.

 

The contractor shall ensure an Electronic Business point of contact is
designated in the Central Contractor Registration at http://www.ccr.gov and
register to use WAWF-RA at https://wawf.eb.mil. Vendor training is available at
http://www.wawftraining.com. Additional support can be obtained by calling the
Army WAWF at 1-877-2-DA-WAWF (1-877-232-9293).

 

Types of WAWF Documents: Services (Cost Type) - Select Cost Voucher

 

If none of the above types apply to this contract, please call the Army WAWF
help desk at 1-877-2-DA-WAWF (1-877-232-9293).

 

The following codes will be required to route your receiving reports, invoices
and vouchers correctly through WAWF:

 

CONTRACT NUMBER:  W31P4Q-11-D-0032

 

DELIVERY ORDER NUMBER:  Refer to DD Form 1155, Block 2.

 

CAGE CODE:  60107

 

ISSUE BY DODAAC:  W31P4Q

 

ADMIN BY DODAAC:  S0512A

 

ACCEPTOR DODAAC:  W90BWX

 

SERVICE APPROVER:  W90BWX

 

DCAA OFFICE DODAAC:  HAA656

 

Send Additional Email Notifications.

 

After submitting a document in WAWF, the contractor will be prompted to send
additional email notifications. Additional emails are to be sent to the
following:

 

Technical POC - Christina Brantley, email - christina.brantley@us.army.mil

Contracts POC - Lillie Stanford, email - lillie.stanford@us.army.mil

 

G-2

 

52.242-4700

 

CONTRACT ADMINISTRATION (USAAMCOM)

 

AUG/2001

 

Administrative Contracting Officer (ACO) functions for this contract are
delegated to DCMA Los Angeles. All correspondence of an administrative nature
should be forwarded to the ACO, with an information copy to Commander, US Army
Contracting Command, Army Contracting Command-Redstone, ATTN: CCAM-RD-B/Lllie
Stanford, Redstone Arsenal, AL 35898.

 

(End of Clause)

 

G-3

 

52.215-4715

 

PLACE OF PERFORMANCE (USAAMCOM)

 

JUN/1997

 

The principal place of performance shall be at the contractor’s facility.

 

22

--------------------------------------------------------------------------------


 

(End of Clause)

 

G-4 DFAS PAYMENT INSTRUCTIONS

 

The paying office shall ensure that the invoice/voucher is disbursed from each
order SubCLIN as indicated on the invoice/voucher. Payment from “Oldest SubCLIN
and ACRN first” is NOT AUTHORIZED.

 

*** END OF NARRATIVE G0001 ***

 

23

--------------------------------------------------------------------------------

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

 

 

Regulatory Cite

 

Title

 

Date

H-1

 

252.222-7006

 

RESTRICTIONS ON THE USE OF MANDATORY ARBITRATION AGREEMENTS

 

DEC/2010

 

 

 

 

 

 

 

H-2

 

52.242-4702

 

TECHNICAL LIAISON AND SURVEILLANCE CLAUSE (USAAMCOM)

 

JUN/1997

 

Performance by the Contractor of the technical aspects of this contract shall be
under the cognizance of the Director of the Weapons Development and Integration
Directorate, appointed Contracting Officer’s Representative (COR), Christina
Brantley. All technical liaison with and technical surveillance of the
contractor, within the scope of this contract, will be furnished by COR,
Christina Brantley, or authorized representative. Communication of technical
matters pertaining to this contract shall be directly between the Contractor and
the US Army Research, Development and Engineering Command, Aviation and Missile
Research, Development and Engineering Center, ATTN: Christina Brantley, Redstone
Arsenal, AL, 35898-5000, with a copy of such correspondence to the ACO and PCO.

 

The above clause is governed by the following:

 

No change in the scope or within the scope of this contract which would effect a
change in any term or provision of this contract shall be made except by a
modification executed by the Contracting Officer. The Contractor is responsible
to insure that all contractor personnel are knowledgeable and cognizant of this
contract provision. Changes to contract effort accepted and performed by
contractor personnel outside of the contract without specific authorization of
the Contracting Officer shall be the responsibility of the Contractor.

 

(End of Clause)

 

H-3

 

52.204-4706

 

PROTECTION AND HANDLING OF FOR OFFICIAL USE ONLY INFORMATION (USAAMCOM)

 

JUN/1997

 

Information and/or material identified ‘For Official Use Only’ (FOUO) shall be
protected and handled in accordance with the following:

 

a.  DEFINITION. Information that has not been given a security classification
pursuant to the criteria of an Executive Order, but which may be withheld from
the public for one or more reasons cited in Freedom of Information Act (FOIA)
Exemptions 2 through 9 shall be considered as being For Official Use Only. No
other material shall be considered or marked ‘For Official Use Only’ (FOUO).
FOUO is not authorized as a form of classification to protect national security
interests.

 

b.  SAFEGUARDING FOUO INFORMATION.

 

(1)  During Duty Hours: During normal working hours information determined to be
FOUO shall be placed in an out-of-sight location if visitors, casual traffic and
other nongovernment/noncontractor personnel have access to the work area.

 

(2)  During Nonduty Hours: At the close of business, FOUO records shall be
stored so as to preclude unauthorized access. Filing such material with other
unclassified records in unlocked files or desks, etc., is adequate when normal
U.S. Government or government/contractor internal building security is provided
during nonduty hours. When such internal security control is not exercised,
locked buildings or rooms normally provide adequate after-hours protection. If
such protection is not considered adequate, FOUO material shall be stored in
locked receptacles such as file cabinets, desks or bookcases.

 

c.  TRANSMISSION OF FOUO INFORMATION. FOUO information will be transported in a
manner that precludes disclosure of its contents. When not commingled with
classified information, FOUO information may be sent via first-class mail or
parcel post. Bulky shipments that otherwise qualify under postal regulations may
be sent fourth-class mail. Transmittal documents will call attention to the
presence of FOUO attachments.

 

d.  TERMINATION, DISPOSAL AND UNAUTHORIZED DISCLOSURES.

 

(1)  Termination: The originator or other competent authority, e.g., initial
denial and appellate authorities, shall terminate ‘For Official Use Only’
markings or status when circumstances indicate that the information no longer
requires protection from public disclosure. When FOUO status is terminated, all
known holders shall be notified, to the extent practical. Upon notification,
holders shall efface or remove the ‘For Official Use Only’ markings, but records
in file or storage need not be retrieved solely for that purpose.

 

(2)  Disposal: FOUO materials may be destroyed by tearing each copy into pieces
to preclude reconstruction, and placing them in regular trash containers. When
local circumstances or experience indicates that this destruction method is not
sufficiently protective of FOUO information, local authorities may direct other
methods but must give due consideration to the additional expense balanced
against the degree of sensitivity of the type of FOUO information contained in
the records.

 

24

--------------------------------------------------------------------------------


 

(3)  Unauthorized Disclosure: The unauthorized disclosure of FOUO information
does not constitute an unauthorized disclosure of DOD information classified for
security purposes. Appropriate administrative action should be taken, however,
to fix responsibility for unauthorized disclosure whenever feasible, and
appropriate disciplinary action should be taken against those responsible. The
DOD component that originated the FOUO information shall be informed of its
unauthorized disclosure.

 

(End of Clause)

 

H-4

 

52.204-4708

 

NON-U.S. CITIZENS

 

SEP/2007

 

Prior approval to use Non-U.S. Citizens to perform on this contract, at either
the prime or sub-contract level, must be obtained from the Contracting Officer.
If approval is granted, such approval does not grant an exception to U.S. export
law(s) and the contractor is responsible for obtaining necessary export
licenses.

 

To request approval for use of Non-U.S. Citizens in performance of this
contract, the contractor must provide by letter addressed to the Contracting
Officer the following:

 

(a)  Method Non-U.S. Citizen will be utilized, i.e., as a subcontractor or as an
employee of the contractor.

 

(b)  If a subcontractor, identify company, country of origin, and tasks to be
performed, and provide employer’s verification of work authorization (visa,
green card).

 

(c)  If a company employee, identify country of origin and tasks to be
performed, and provide employer’s verification of work authorization (visa,
green card).

 

(d)  In either case (items b and c above) identify the technology involved and
what type information, Classified, Controlled Unclassified Information (CUI), or
Unclassified, will be released to the Non-U.S. Citizen to enable satisfactory
performance on the contract.

 

(e)  If the contractor currently possesses a munitions export license to export
the data to Non-U.S. Citizens (whether the Non-U.S. Citizen is an employee of
the company or a subcontractor) provide the license number.

 

(f)  Provide justification as to why the Non-U.S. Citizen is needed to perform
the contract.

 

(g)  Company point of contact name and phone number.

 

The above clause shall not flow down to subcontracts with Universities. The
following replacement text shall be inserted into subcontracts with
Universities:

 

Prior notice of the use of Non-U.S. Citizens to perform on this prime contract
at the University subcontract level must be provided through the Prime
Contractor to the Contracting Officer. This notice does not grant an exception
to U.S. Export Law(s) and the Contractor and/or Subcontractor are responsible
for obtaining necessary Export Licenses.

 

Prior notice shall be provided by the Subcontractor, through the Prime
Contractor, to the Contracting Officer, by letter addressed to the Contracting
Officer, containing the following:

 

(a)  Individual’s Name;

 

(b)  Country of Origin;

 

(c)  Tasks to be performed; and,

 

(d)  Employer’s verification of work authorization (visa, green card).

 

End of Clause

 

H-5

 

52.228-4701

 

SAFETY REQUIREMENTS (USAAMCOM)

 

JUN/1997

 

In the performance of work under this contract, the contractor and its employees
shall observe all the rules and regulations of Redstone Arsenal, Alabama,
pertaining to conduct, safety, and security. AMCR 385-100, Safety Manual, is
incorporated herein by reference and made a part hereof.

 

25

--------------------------------------------------------------------------------


 

 (End of Clause)

 

H-5 MATERIALS AND SPECIAL EQUIPMENT

 

The material and special equipment purchased for this contract shall be itemized
at the completion of this contract, and disposition instructions will be
provided for all non-consumables.

 

H-6 REPORTS

 

Submission of reports shall be as specified in the applicable contract Data
Requirements List (DD Form 1423) identified in Section J. The Contracting
Officer may effect changes in the distribution shown on the DD Form 1423 by
additions thereto or deletions therefrom, unilaterally, by change order using
Standard Form 30 in accordance with the authority of FAR 53.243.

 

H-7 IMPORTANT NOTICE — INSTRUCTIONS BY CONTRACTING OFFICER

 

a.  The Contractor will not accept any instructions issued by any person other
than the Contracting Officer or the COR when one is appointed. If a COR is
appointed, the appointment will be done by letter to the COR with the scope of
the COR’s authority set forth in the appointment letter. A copy of the
appointment letter will be furnished to the Contractor.

 

b.  No information other than that which may be contained in an authorized
modification to the purchase instrument, duly issued by the Contracting Officer
which may be received from any person employed by the U.S. Government or
otherwise, will be considered as grounds for deviation from any stipulation of
this purchase instrument or reference drawings and/or specifications.

 

*** END OF NARRATIVE H0001 ***

 

H-8 SECURITY REQUIREMENTS:

 

This effort is unclassified, and access to classified material may be required.
Any proposed public releases of information associated with this effort should
be submitted to Commander, US Army Contracting Command, Aviation and Missile
Contracting Center, Attn: CCAM-RD-B for forwarding to the releasing agency a
minimum of 60 days prior to the proposed release date.

 

H-9 ORDERING PROCEDURES

 

a.  Supplies and services to be furnished under this contract shall be ordered
by the issuance of a Task Order using a DD Form 1155.

 

b.  Upon award of this contract, the Government will issue an initial task order
requiring an estimate minimum of [***] labor hours which represents the
Government’s minimum requirement under this contract. It is anticipated that the
Government will require the issuance of additional orders under this contract
during the terms of the contract. The Government will be under no obligation to
issue any subsequent orders, and no liability to the contractor shall be
incurred in the event that no subsequent orders are issued. Further, the
Government will not issue orders exceeding a maximum amount of [***] labor hours
in the five-year period except by bilateral agreement of both parties. The
contractor shall furnish to the Government, when and if ordered, the supplies or
services as set forth in the Schedule.

 

c.  Prior to the issuance of a bilateral order, the Government will transmit to
the contractor the statement of work of the contemplated order and any other
appropriate terms. Within 30 days after receipt of that communication the
contractor shall submit a written proposal containing an estimate of the kinds
and quantity of resources required for performance and priced in accordance with
Section B. The Government will promptly enter into discussion to reach agreement
on any difference between the Government’s and contractor’s estimates within 30
days after receipt of the contractor’s proposal. Upon reaching an agreement, the
Government may issue a bilateral order containing the agreement.

 

[***]              Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

[***]             Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

d.  Each order shall contain labor category(s), hourly rate(s) pertinent to the
period of performance, and associated material, travel and ODC. Any costs
incurred prior to the effective date of the Task Order will not be allowed.

 

f.  The contractor shall perform each bilateral order with the labor
category(s) negotiated and set forth in the order and within the total dollars
negotiated for the order. The contractor shall not transfer labor, material,
travel or ODC dollars between separate orders.

 

g.  Only the Contracting Officer has the authority to direct the contractor in
any way to alter any Task Order. The contractor shall take no action on any
changes until appropriate authorization has been received.

 

h.  If it is necessary to modify the scope of any Task Order, the Contracting
Officer will negotiate any necessary adjustments to the level of effort,
estimated costs and delivery schedule and will execute a bilateral modification.
Any modification that increases or decreases the level of effort due to a change
in scope will be equitably adjusted.

 

*** END OF NARRATIVE H0002 ***

 

H-10 TRAVEL

 

a.  All travel requests shall be submitted to the COR or designee for
concurrence prior to travel.

 

b.  Allowances for persons in travel status shall not exceed the amount set
forth in Vol. 2 of the Joint Travel Regulation (JTR).

 

c.  The contractor shall be reimbursed for the actual and allowable cost
incurred for travel expenses as stipulated in the schedule and SOW. Travel and
per diem which is reimbursable IAW the SOW shall be administered on a
cost-reimbursable no fee basis. Travel will be authorized in writing, signed by
the COR or designee, before the effort is to begin. The contractor shall not
incur costs for travel prior to advising the COR or designee of the travel and
obtaining approval.

 

H-11 GOVERNMENT FURNISHED INFORMATION AND PROPERTY

 

The Government reserves the right to provide Government Furnished information
and/or property on an as needed basis in the performance of specific tasks.

 

H-12 PERIOD OF PERFORMANCE

 

The required period of performance for services shall be specified in each task
order issued. The Government may issue orders against this contract for a five
year period from date of award. The period of performance for the resultant
contract will not exceed 5 years or 60 months.

 

*** END OF NARRATIVE H0003 ***

 

27

--------------------------------------------------------------------------------


 

SECTION I - CONTRACT CLAUSES

 

This document incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at these addresses:

 

http://farsite.hill.af.mil/VFFARA.HTM or http://farsite.hill.af.mil/VFDFARA.HTM
or http://farsite.hill.af.mil/VFAFARa.HTM

 

If the clause requires additional or unique information, then that information
is provided immediately after the clause title.

 

 

 

Regulatory Cite

 

Title

 

Date

I-1

 

52.202-1

 

DEFINITIONS

 

JUL/2004

I-2

 

52.203-3

 

GRATUITIES

 

APR/1984

I-3

 

52.203-5

 

COVENANT AGAINST CONTINGENT FEES

 

APR/1984

I-4

 

52.203-6

 

RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT

 

SEP/2006

I-5

 

52.203-7

 

ANTI-KICKBACK PROCEDURES

 

OCT/2010

I-6

 

52.203-8

 

CANCELLATION, RECISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER ACTIVITY

 

JAN/1997

I-7

 

52.203-10

 

PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY

 

JAN/1997

I-8

 

52.203-12

 

LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS

 

OCT/2010

I-9

 

52.203-13

 

CONTRACTOR CODE OF BUSINESS ETHICS AND CONDUCT

 

APR/2010

I-10

 

52.204-2

 

SECURITY REQUIREMENTS

 

AUG/1996

I-11

 

52.204-4

 

PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER

 

AUG/2000

I-12

 

52.204-7

 

CENTRAL CONTRACTOR REGISTRATION

 

APR/2008

I-13

 

52.209-6

 

PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT

 

DEC/2010

I-14

 

52.211-15

 

DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS

 

APR/2008

I-15

 

52.215-8

 

ORDER OF PRECEDENCE—UNIFORM CONTRACT FORMAT

 

OCT/1997

I-16

 

52.215-9

 

CHANGES OR ADDITIONS TO MAKE-OR-BUY PROGRAM (OCT 1997) — ALTERNATE II (OCT 2010)

 

OCT/2010

I-17

 

52.215-10

 

PRICE REDUCTION FOR DEFECTIVE CERTIFIED COST OR PRICING DATA

 

OCT/2010

I-18

 

52.215-11

 

PRICE REDUCTION FOR DEFECTIVE CERTIFIED COST OR PRICING DATA—MODIFICATIONS

 

OCT/2010

I-19

 

52.215-12

 

SUBCONTRACTOR CERTIFIED COST OR PRICING DATA

 

OCT/2010

I-20

 

52.215-13

 

SUBCONTRACTOR CERTIFIED COST OR PRICING DATA—MODIFICATIONS

 

OCT/2010

I-21

 

52.215-14

 

INTEGRITY OF UNIT PRICES

 

OCT/2010

I-22

 

52.215-15

 

PENSION ADJUSTMENTS AND ASSET REVERSIONS

 

OCT/2010

I-23

 

52.215-18

 

REVERSION OR ADJUSTMENT OF PLANS FOR POSTRETIREMENT BENEFITS (PRB) OTHER THAN
PENSIONS

 

JUL/2005

I-24

 

52.215-21

 

REQUIREMENTS FOR CERTIFIED COST OR PRICING DATA AND DATA OTHER THAN CERTIFIED
COST OR PRICING DATA —MODIFICATIONS

 

OCT/2010

I-25

 

52.215-23

 

LIMITATIONS ON PASS-THROUGH CHARGES

 

OCT/2009

I-26

 

52.216-8

 

FIXED FEE

 

MAR/1997

I-27

 

52.216-11

 

COST CONTRACT—NO FEE

 

APR/1984

I-28

 

52.219-6

 

NOTICE OF TOTAL SMALL BUSINESS SET-ASIDE

 

JUN/2003

I-29

 

52.219-8

 

UTILIZATION OF SMALL BUSINESS CONCERNS

 

JAN/2011

I-30

 

52.219-14

 

LIMITATIONS ON SUBCONTRACTING

 

DEC/1996

I-31

 

52.222-1

 

NOTICE TO THE GOVERNMENT OF LABOR DISPUTES

 

FEB/1997

I-32

 

52.222-3

 

CONVICT LABOR

 

JUN/2003

I-33

 

52.222-4

 

CONTRACT WORK HOURS AND SAFETY STANDARDS ACT—OVERTIME COMPENSATION

 

JUL/2005

I-34

 

52.222-20

 

WALSH-HEALEY PUBLIC CONTRACTS ACT

 

OCT/2010

I-35

 

52.222-21

 

PROHIBITION OF SEGREGATED FACILITIES

 

FEB/1999

I-36

 

52.222-26

 

EQUAL OPPORTUNITY

 

MAR/2007

I-37

 

52.222-35

 

EQUAL OPPORTUNITY FOR VETERANS

 

SEP/2010

I-38

 

52.222-36

 

AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES

 

OCT/2010

I-39

 

52.222-37

 

EMPLOYMENT REPORTS ON VETERANS

 

SEP/2010

I-40

 

52.222-41

 

SERVICE CONTRACT ACT OF 1965

 

NOV/2007

I-41

 

52.222-50

 

COMBATING TRAFFICKING IN PERSONS

 

FEB/2009

I-42

 

52.222-54

 

EMPLOYMENT ELIGIBILITY VERIFICATION

 

JAN/2009

I-43

 

52.223-5

 

POLLUTION PREVENTION AND RIGHT-TO-KNOW INFORMATION

 

AUG/2003

I-44

 

52.223-6

 

DRUG-FREE WORKPLACE

 

MAY/2001

I-45

 

52.223-14

 

TOXIC CHEMICAL RELEASE REPORTING

 

AUG/2003

I-46

 

52.223-18

 

CONTRACTOR POLICY TO BAN TEXT MESSAGING WHILE DRIVING

 

SEP/2010

 

28

--------------------------------------------------------------------------------


 

 

 

Regulatory Cite

 

Title

 

Date

I-47

 

52.225-13

 

RESTRICTIONS ON CERTAIN FOREIGN PURCHASES

 

JUN/2008

I-48

 

52.227-1

 

AUTHORIZATION AND CONSENT (DEC 2007) — ALTERNATE I (APR 1984)

 

APR/1984

I-49

 

52.227-13

 

PATENT RIGHTS—OWNERSHIP BY THE GOVERNMENT

 

DEC/2007

I-50

 

52.228-7

 

INSURANCE—LIABILITY TO THIRD PERSONS

 

MAR/1996

I-51

 

52.232-1

 

PAYMENTS

 

APR/1984

I-52

 

52.232-9

 

LIMITATION ON WITHHOLDING OF PAYMENTS

 

APR/1984

I-53

 

52.232-17

 

INTEREST

 

OCT/2010

I-54

 

52.232-18

 

AVAILABILITY OF FUNDS

 

APR/1984

I-55

 

52.232-20

 

LIMITATION OF COST

 

APR/1984

I-56

 

52.232-22

 

LIMITATION OF FUNDS

 

APR/1984

I-57

 

52.232-23

 

ASSIGNMENT OF CLAIMS (JAN 1986) — ALTERNATE I (APR 1984)

 

APR/1984

I-58

 

52.232-24

 

PROHIBITION OF ASSIGNMENT OF CLAIMS

 

JAN/1986

I-59

 

52.232-25

 

PROMPT PAYMENT

 

OCT/2008

I-60

 

52.232-33

 

PAYMENT BY ELECTRONIC FUNDS TRANSFER—CENTRAL CONTRACTOR REGISTRATION

 

OCT/2003

I-61

 

52.233-1

 

DISPUTES

 

JUL/2002

I-62

 

52.233-3

 

PROTEST AFTER AWARD (AUG 1996) — ALTERNATE I (JUN 1985)

 

JUN/1985

I-63

 

52.233-4

 

APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM

 

OCT/2004

I-64

 

52.242-1

 

NOTICE OF INTENT OF DISALLOW COSTS

 

APR/1984

I-65

 

52.242-3

 

PENALTIES FOR UNALLOWABLE COSTS

 

MAY/2001

I-66

 

52.242-4

 

CERTIFICATION OF FINAL INDIRECT COSTS

 

JAN/1997

I-67

 

52.242-13

 

BANKRUPTCY

 

JUL/1995

I-68

 

52.243-2

 

CHANGES - COST-REIMBURSEMENT (AUG 1987) — ALTERNATE V (APR 1984)

 

APR/1984

I-69

 

52.243-6

 

CHANGE ORDER ACCOUNTING

 

APR/1984

I-70

 

52.244-5

 

COMPETITION IN SUBCONTRACTING

 

DEC/1996

I-71

 

52.244-6

 

SUBCONTRACTS FOR COMMERCIAL ITEMS

 

DEC/2010

I-72

 

52.245-1

 

GOVERNMENT PROPERTY

 

AUG/2010

I-73

 

52.245-9

 

USE AND CHARGES

 

AUG/2010

I-74

 

52.246-23

 

LIMITATION OF LIABILITY

 

FEB/1997

I-75

 

52.246-24

 

LIMITATION OF LIABILITY—HIGH-VALUE ITEMS

 

FEB/1997

I-76

 

52.246-24

 

LIMITATION OF LIABILITY—HIGH-VALUE ITEMS (FEB 1997) — ALTERNATE I (APR 1984)

 

APR/1984

I-77

 

52.246-25

 

LIMITATION OF LIABILITY—SERVICES

 

FEB/1997

I-78

 

52.247-63

 

PREFERENCE FOR U.S.-FLAG AIR CARRIERS

 

JUN/2003

I-79

 

52.248-1

 

VALUE ENGINEERING

 

OCT/2010

I-80

 

52.249-6

 

TERMINATION (COST REIMBURSEMENT)

 

MAY/2004

I-81

 

52.249-14

 

EXCUSABLE DELAYS

 

APR/1984

I-82

 

52.250-1

 

INDEMNIFICATION UNDER PUBLIC LAW 85-804 (APR 1984) — ALTERNATE I (APR 1984)

 

APR/1984

I-83

 

52.251-1

 

GOVERNMENT SUPPLY SOURCES

 

AUG/2010

I-84

 

52.253-1

 

COMPUTER GENERATED FORMS

 

JAN/1991

I-85

 

252.201-7000

 

CONTRACTING OFFICER’S REPRESENTATIVE

 

DEC/1991

I-86

 

252.203-7000

 

REQUIREMENTS RELATING TO COMPENSATION OF FORMER DOD OFFICIALS

 

JAN/2009

I-87

 

252.203-7001

 

PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE-CONTRACT- RELATED
FELONIES

 

DEC/2008

I-88

 

252.203-7002

 

REQUIREMENT TO INFORM EMPLOYEES OF WHISTLEBLOWER RIGHTS

 

JAN/2009

I-89

 

252.204-7000

 

DISCLOSURE OF INFORMATION

 

DEC/1991

I-90

 

252.204-7003

 

CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT

 

APR/1992

I-91

 

252.204-7005

 

ORAL ATTESTATION OF SECURITY RESPONSIBILITIES

 

NOV/2001

I-92

 

252.204-7008

 

EXPORT-CONTROLLED ITEMS

 

APR/2010

I-93

 

252.205-7000

 

PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS

 

DEC/1991

I-94

 

252.209-7004

 

SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY

 

DEC/2006

I-95

 

252.215-7000

 

PRICING ADJUSTMENTS

 

DEC/1991

I-96

 

252.215-7002

 

COST ESTIMATING SYSTEM REQUIREMENTS

 

DEC/2006

I-97

 

252.223-7002

 

SAFETY PRECAUTIONS FOR AMMUNITION AND EXPLOSIVES

 

MAY/1994

I-98

 

252.223-7003

 

CHANGE IN PLACE OF PERFORMANCE—AMMUNITION AND EXPLOSIVES

 

DEC/1991

I-99

 

252.223-7004

 

DRUG-FREE WORK FORCE

 

SEP/1988

I-100

 

252.225-7001

 

BUY AMERICAN ACT AND BALANCE OF PAYMENTS PROGRAM

 

JAN/2009

I-101

 

252.225-7002

 

QUALIFYING COUNTRY SOURCES AS SUBCONTRACTORS

 

APR/2003

I-102

 

252.225-7004

 

REPORT OF INTENDED PERFORMANCE OUTSIDE THE UNITED STATES AND CANADA—SUBMISSION
AFTER AWARD

 

OCT/2010

I-103

 

252.225-7006

 

QUARTERLY REPORTING OF ACTUAL CONTRACT PERFORMANCE OUTSIDE THE UNITED

 

OCT/2010

 

29

--------------------------------------------------------------------------------


 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

STATES

 

 

I-104

 

252.225-7007

 

PROHIBITION ON ACQUISITION OF UNITED STATES MUNITIONS LIST ITEMS FROM COMMUNIST
CHINESE MILITARY COMPANIES

 

SEP/2006

I-105

 

252.225-7008

 

RESTRICTION ON ACQUISITION OF SPECIALTY METALS

 

JUL/2009

I-106

 

252.225-7009

 

RESTRICTION ON ACQUISITION OF CERTAIN ARTICLES CONTAINING SPECIALTY METALS

 

JAN/2011

I-107

 

252.225-7012

 

PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES

 

JUN/2010

I-108

 

252.225-7015

 

RESTRICTION ON ACQUISITION OF HAND OR MEASURING TOOLS

 

JUN/2005

I-109

 

252.225-7016

 

RESTRICTION ON ACQUISITION OF BALL AND ROLLER BEARINGS

 

DEC/2010

I-110

 

252.225-7025

 

RESTRICTION ON ACQUISITION OF FORGINGS

 

DEC/2009

I-111

 

252.225-7030

 

RESTRICTION ON ACQUISITION OF CARBON, ALLOY, AND ARMOR STEEL PLATE

 

DEC/2006

I-112

 

252.226-7001

 

UTILIZATION OF INDIAN ORGANIZATIONS, INDIAN-OWNED ECONOMIC ENTERPRISES, AND
NATIVE HAWAIIAN SMALL BUSINESS CONCERNS

 

SEP/2004

I-113

 

252.227-7013

 

RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS

 

NOV/1995

I-114

 

252.227-7013

 

RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS (NOV 1995) — ALTERNATE I (JUN 1995)

 

JUN/1995

I-115

 

252.227-7014

 

RIGHTS IN NONCOMMERCIAL COMPUTER SOFTWARE AND NONCOMMERCIAL COMPUTER SOFTWARE
DOCUMENTATION

 

JUN/1995

I-116

 

252.227-7015

 

TECHNICAL DATA—COMMERCIAL ITEMS

 

NOV/1995

I-117

 

252.227-7018

 

RIGHTS IN NONCOMMERCIAL TECHNICAL DATA AND COMPUTER SOFTWARE—SMALL BUSINESS
INNOVATION RESEARCH (SBIR) PROGRAM

 

JAN/2011

I-118

 

252.227-7019

 

VALIDATION OF ASSERTED RESTRICTIONS—COMPUTER SOFTWARE

 

JUN/1995

I-119

 

252.227-7025

 

LIMITATIONS ON THE USE OR DISCLOSURE OF GOVERNMENT-FURNISHED INFORMATION MARKED
WITH RESTRICTIVE LEGENDS

 

JAN/2011

I-120

 

252.227-7030

 

TECHNICAL DATA—WITHHOLDING OF PAYMENT

 

MAR/2000

I-121

 

252.227-7037

 

VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA

 

SEP/1999

I-122

 

252.227-7039

 

PATENTS—REPORTING OF SUBJECT INVENTIONS

 

APR/1990

I-123

 

252.231-7000

 

SUPPLEMENTAL COST PRINCIPLES

 

DEC/1991

I-124

 

252.232-7003

 

ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS

 

MAR/2008

I-125

 

252.232-7010

 

LEVIES ON CONTRACT PAYMENTS

 

DEC/2006

I-126

 

252.235-7011

 

FINAL SCIENTIFIC OR TECHNICAL REPORT

 

NOV/2004

I-127

 

252.243-7002

 

REQUESTS FOR EQUITABLE ADJUSTMENT

 

MAR/1998

I-128

 

252.244-7000

 

SUBCONTRACTS FOR COMMERCIAL ITEMS AND COMMERCIAL COMPONENTS (DOD CONTRACTS)

 

NOV/2010

I-129

 

252.246-7000

 

MATERIAL INSPECTION AND RECEIVING REPORT

 

MAR/2008

I-130

 

252.246-7001

 

WARRANTY OF DATA

 

DEC/1991

I-131

 

252.247-7023

 

TRANSPORTATION OF SUPPLIES BY SEA

 

MAY/2002

I-132

 

252.247-7024

 

NOTIFICATION OF TRANSPORTATION OF SUPPLIES BY SEA

 

MAR/2000

I-133

 

252.251-7000

 

ORDERING FROM GOVERNMENT SUPPLY SOURCES

 

NOV/2004

 

 

 

 

 

 

 

I-134

 

52.203-14

 

DISPLAY OF HOTLINE POSTER(S)

 

DEC/2007

 

Insert DOD Inspector General, Attn: Defense Hotline, 400 Army Havy Dr,
Washington, DC 22202-2884 in the blank in paragraph (b)(3) within the above
referenced clause.

 

I-135

 

52.222-2

 

PAYMENT FOR OVERTIME PREMIUMS

 

JUL/1990

 

Insert $0.00 in the blank in paragraph (a) within the above referenced clause.

 

I-136

 

52.227-11

 

PATENT RIGHTS — OWNERSHIP BY THE CONTRACTOR (DEC 2007) – ALTERNATE V (DEC 2007)

 

DEC/2007

 

Communications.

 

I-137

 

52.243-7

 

NOTIFICATION OF CHANGES

 

APR/1984

 

After negotiations, insert 30 days in the blank in paragraph (b) and insert 30
days in the blank in paragraph (d) within the above referenced clause.

 

I-138

 

52.216-7

 

ALLOWABLE COST AND PAYMENT

 

DEC/2002

 

30

--------------------------------------------------------------------------------

 

(a) Invoicing.

 

(1)  The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) Subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.

 

(2)  Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.

 

(3)  The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request. In the event that the Government requires an audit or other
review of a specific payment request to ensure compliance with the terms and
conditions of the contract, the designated payment office is not compelled to
make payment by the specified due date.

 

(b) Reimbursing costs.

 

(1)  For the purpose of reimbursing allowable costs (except as provided in
subparagraph (b)(2) of this clause, with respect to pension, deferred profit
sharing, and employee stock ownership plan contributions), the term costs
includes only —

 

(i)  Those recorded costs that, at the time of the request for reimbursement,
the Contractor has paid by cash, check, or other form of actual payment for
items or services purchased directly for the contract;

 

(ii)  When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for —

 

(A)  Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made

 

(1)  In accordance with the terms and conditions of a subcontract or invoice;
and

 

(2)  Ordinarily within 30 days of the submission of the Contractors payment
request to the Government;

 

(B)  Materials issued from the Contractors inventory and placed in the
production process for use on the contract;

 

(C)  Direct labor;

 

(D)  Direct travel;

 

(E)  Other direct in-house costs; and

 

(F)  Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

 

(iii)  The amount of financing payments that have been paid by cash, check or
other form of payment to subcontractors.

 

(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless

 

(i)  The Contractors practice is to make contributions to the retirement fund
quarterly or more frequently; and

 

(ii)  The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractors indirect costs for payment purposes).

 

(3)  Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.

 

(4)  Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractors expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.

 

31

--------------------------------------------------------------------------------


 

(c)  Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

 

(d)  Final indirect cost rates.

 

(1)  Final annual indirect cost rates and the appropriate bases shall be
established in accordance with Subpart 42.7 of the Federal Acquisition
Regulation (FAR) in effect for the period covered by the indirect cost rate
proposal.

 

(2) (i)  The Contractor shall submit an adequate final indirect cost rate
proposal to the Contracting Officer (or cognizant Federal agency official) and
auditor within the 6-month period following the expiration of each of its fiscal
years. Reasonable extensions, for exceptional circumstances only, may be
requested in writing by the Contractor and granted in writing by the Contracting
Officer. The Contractor shall support its proposal with adequate supporting
data.

 

(ii)  The proposed rates shall be based on the Contractors actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractors proposal.

 

(3)  The Contractor and the appropriate Government representative shall execute
a written understanding setting forth the final indirect cost rates. The
understanding shall specify

 

(i)  the agreed-upon final annual indirect cost rates,

 

(ii)  the bases to which the rates apply,

 

(iii)  the periods for which the rates apply,

 

(iv)  any specific indirect cost items treated as direct costs in the
settlement, and

 

(v)  the affected contract and/or subcontract, identifying any with advance
agreements or special terms and the applicable rates.

 

The understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.

 

(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.

 

(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, Contractor shall submit a completion invoice
or voucher to reflect the settled amounts and rates.

 

(6) (i)  If the Contractor fails to submit a completion invoice or voucher
within the time specified in paragraph (d)(5) of this clause, the Contracting
Officer may—

 

(A)  Determine the amounts due to the Contractor under the contract; and

 

(B)  Record this determination in a unilateral modification to the contract.

 

(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.

 

(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates —

 

(1)  Shall be the anticipated final rates; and

 

(2)  May be prospectively or retroactively revised by mutual agreement, at
either party’s request, to prevent substantial overpayment or underpayment.

 

(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.

 

(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractors invoices or vouchers and statements of cost audited.
Any payment may be —

 

(1)  Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or

 

(2)  Adjusted for prior overpayments or underpayments.

 

32

--------------------------------------------------------------------------------


 

(h) Final payment.

 

(1)  Upon approval of a completion invoice or voucher submitted by the
Contractor in accordance with paragraph (d)(5) of this clause, and upon the
Contractors compliance with all terms of this contract, the Government shall
promptly pay any balance of allowable costs and that part of the fee (if any)
not previously paid.

 

(2)  The Contractor shall pay to the Government any refunds, rebates, credits,
or other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver —

 

(i)  An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

 

(ii)  A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except —

 

(A)  Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

 

(B)  Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and

 

(C)  Claims for reimbursement of costs, including reasonable incidental
expenses, incurred by the Contractor under the patent clauses of this contract,
excluding, however, any expenses arising from the Contractors indemnification of
the Government against patent liability.

 

(End of Clause)

 

I-139

 

52.216-19

 

ORDER LIMITATIONS

 

OCT/1995

 

(a)  Minimum order. When the Government requires supplies or services covered by
this contract in an amount of less than $114,627.00, the Government is not
obligated to purchase, nor is the Contractor obligated to furnish, those
supplies or services under the contract.

 

(b)  Maximum order. The Contractor is not obligated to honor —

 

(1)  Any order for a single item in excess of $39,267,040.00;

 

(2)  Any order for a combination of items in excess of $39,267,040.00; or

 

(3)  A series of orders from the same ordering office within 30 days that
together call for quantities exceeding the limitation in subparagraph (b)(1) or
(2) of this section.

 

(c)  If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) of this section.

 

(d)  Notwithstanding paragraphs (b) and (c) of this section, the Contractor
shall honor any order exceeding the maximum order limitations in paragraph (b),
unless that order (or orders) is returned to the ordering office within 5 days
after issuance, with written notice stating the Contractors intent not to ship
the item (or items) called for and the reasons. Upon receiving this notice, the
Government may acquire the supplies or services from another source.

 

(End of Clause)

 

I-140

 

52.216-22

 

INDEFINITE QUANTITY

 

OCT/1995

 

(a)  This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the

 

33

--------------------------------------------------------------------------------


 

Schedule. The quantities of supplies and services specified in the Schedule are
estimates only and are not purchased by this contract.

 

(b)  Delivery or performance shall be made only as authorized by orders issued
in accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
maximum. The Government shall order at least the quantity of supplies or
services designated in the Schedule as the minimum.

 

(c)  Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.

 

(d)  Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractors and
Governments rights and obligations with respect to that order to the same extent
as if the order were completed during the contracts effective period; provided,
that the Contractor shall not be required to make any deliveries under this
contract after the period of performance of the contract.

 

(End of Clause)

 

I-141

 

52.244-2

 

SUBCONTRACTS

 

OCT/2010

 

(a)  Definitions. As used in this clause

 

Approved purchasing system means a Contractors purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR)

 

Consent to subcontract means the Contracting Officers written consent for the
Contractor to enter into a particular subcontract.

 

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

 

(b)  When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) or this clause.

 

(c)  If the contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—

 

(1)  Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

 

(2)  Is fixed-price and exceeds

 

(i)  For a contract awarded by the Department of Defense, the Coast Guard, or
the national Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

 

(ii)  For contracts awarded by a civilian agency other that the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

 

(d)  If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officers written consent before
placing the following subcontracts:  None

 

(e) (1)  The Contractor shall notify the Contracting Officer reasonably in
advance of placing any subcontract or modification thereof for which consent is
required under paragraph (b), (c), or (d) of this clause, including the
following information:

 

(i)  A description of the supplies or services to be subcontracted.

 

(ii)  Identification of the type of subcontract to be used.

 

(iii)  Identification of the proposed subcontractor.

 

(iv)  The proposed subcontract price.

 

(v)  The subcontractors current, complete, and accurate certified cost or
pricing data and Certificate of Current Cost or Pricing Data, if required by
other contract provisions.

 

34

--------------------------------------------------------------------------------


 

(vi)  The subcontractors Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

 

(vii)  A negotiation memorandum reflecting —

 

(A)  The principal elements of the subcontract price negotiations;

 

(B)  The most significant considerations controlling establishment of initial or
revised prices;

 

(C)  The reason certified cost or pricing data were or were not required;

 

(D)  The extent, if any, to which the Contractor did not rely on the
subcontractors certified cost or pricing data in determining the price objective
and in negotiating the final price;

 

(E)  The extent to which it was recognized in the negotiation that the
subcontractors certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;

 

(F)  The reasons for any significant difference between the Contractors price
objective and the price negotiated; and

 

(G)  A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

 

(2)  The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) or this clause.

 

(f)  Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractors purchasing system shall constitute a determination —

 

(1)  Of the acceptability of any subcontract terms or conditions;

 

(2)  Of the allowability of any cost under this contract; or

 

(3)  To relieve the Contractor of any responsibility for performing this
contract.

 

(g)  No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).

 

(h)  The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

 

(i)  The Government reserves the right to review the Contractors purchasing
system as set forth in FAR Subpart 44.3.i

 

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:  No subcontractors were
evaluated during negotiations for which paragraphs (c) and (e) of this clause do
apply.

 

I-142

 

252.234-7002

 

EARNED VALUE MANAGEMENT SYSTEM

 

APR/2008

 

(a) In the performance of this contract, the Contractor shall use—

 

(1)  An Earned Value Management System (EVMS) that complies with the EVMS
guidelines in the American National Standards Institute/Electronic Industries
Alliance Standard 748, Earned Value Management Systems (ANSI/EIA-748); and

 

(2)  Management procedures that provide for generation of timely, reliable, and
verifiable information for the Contract Performance Report (CPR) and the
Integrated Master Schedule (IMS) required by the CPR and IMS data items of this
contract.

 

(b)  If this contract has a value of $50,000,000 or more, the Contractor shall
use an EVMS that has been determined by the Cognizant Federal Agency (CFA) to be
in compliance with the EVMS guidelines as stated in paragraph (a)(1) of this
clause. If, at the time of award, the Contractor’s EVMS has not been determined
by the CFA to be in compliance with the EVMS guidelines as stated in paragraph
(a)(1) of this clause, the Contractor shall apply its current system to the
contract and shall take necessary actions to meet the milestones in the
Contractor’s EVMS plan.

 

35

--------------------------------------------------------------------------------


 

(c)  If this contract has a value of less than $50,000,000, the Government will
not make a formal determination that the Contractor’s EVMS complies with the
EVMS guidelines in ANSI/EIA-748 with respect to the contract. The use of the
Contractor’s EVMS for this contract does not imply a Government determination of
the Contractor’s compliance with the EVMS guidelines in ANSI/EIA-748 for
application to future contracts. The Government will allow the use of a
Contractor’s EVMS that has been formally reviewed and determined by the CFA to
be in compliance with the EVMS guidelines in ANSI/EIA-748.

 

(d)  The Contractor shall submit notification of any proposed substantive
changes to the EVMS procedures and the impact of those changes to the CFA. If
this contract has a value of $50,000,000 or more, unless a waiver is granted by
the CFA, any EVMS changes proposed by the Contractor require approval of the CFA
prior to implementation. The CFA will advise the Contractor of the acceptability
of such changes as soon as practicable (generally within 30 calendar days) after
receipt of the Contractor’s notice of proposed changes. If the CFA waives the
advance approval requirements, the Contractor shall disclose EVMS changes to the
CFA at least 14 calendar days prior to the effective date of implementation.

 

(e)  The Government will schedule integrated baseline reviews as early as
practicable, and the review process will be conducted not later than 180
calendar days after (1) contract award, (2) the exercise of significant contract
options, and (3) the incorporation of major modifications. During such reviews,
the Government and the Contractor will jointly assess the Contractor’s baseline
to be used for performance measurement to ensure complete coverage of the
statement of work, logical scheduling of the work activities, adequate
resourcing, and identification of inherent risks.

 

(f)  The Contractor shall provide access to all pertinent records and data
requested by the Contracting Officer or duly authorized representative as
necessary to permit Government surveillance to ensure that the EVMS complies,
and continues to comply, with the performance criteria referenced in paragraph
(a) of this clause.

 

(g)  When indicated by contract performance, the Contractor shall submit a
request for approval to initiate an over-target baseline or over-target schedule
to the Contracting Officer. The request shall include a top-level projection of
cost and/or schedule growth, a determination of whether or not performance
variances will be retained, and a schedule of implementation for the
rebaselining. The Government will acknowledge receipt of the request in a timely
manner (generally within 30 calendar days).

 

(h)  The Contractor shall require its subcontractors to comply with EVMS
requirements as follows:

 

(1)  For subcontracts valued at $50,000,000 or more, the following
subcontractors shall comply with the requirements of this clause:

 

Not Applicable

 

(2)  For subcontracts valued at less than $50,000,000, the following
subcontractors shall comply with the requirements of this clause, excluding the
requirements of paragraph (b) of this clause:

 

Not Applicable

 

(End of clause)

 

I-143

 

252.235-7010

 

ACKNOWLEDGMENT OF SUPPORT AND DISCLAIMER

 

MAY/1995

 

(a)  The Contractor shall include an acknowledgment of the Governments support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
US Army Aviation and Missile Contracting Command under Contract No. To be
completed prior to contract award.

 

(b)  All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the US Army Aviation and Missile Contracting
Command.

 

(End of clause)

 

I-144

 

52.215-19

 

NOTIFICATION OF OWNERSHIP CHANGES

 

OCT/1997

 

(a) The Contractor shall make the following notifications in writing:

 

(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.

 

36

--------------------------------------------------------------------------------


 

(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.

 

(b) The Contractor shall —

 

(1)   Maintain current, accurate, and complete inventory records of assets and
their costs;

 

(2)   Provide the ACO or designated representative ready access to the records
upon request;

 

(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractors ownership
changes; and

 

(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.

 

(c) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408(k).

 

(End of Clause)

 

I-145

 

52.219-28

 

POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION

 

APR/2009

 

(a)  Definitions. As used in this clause—

 

“Long-term contract” means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.

 

“Small business concern” means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is “not dominant in its field of operation” when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.

 

(b)  If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:

 

(1)  Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

 

(2)  Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.

 

(3)  For long-term contracts

 

(i)  Within 60 to 120 days prior to the end of the fifth year of the contract;
and

 

(ii)  Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.

 

(c)  The Contractor shall rerepresent its size status in accordance with the
size standard in effect at the time of this rerepresentation that corresponds to
the North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/services/contractingopportunities/sizestandardstopics/ .

 

(d)  The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.

 

37

--------------------------------------------------------------------------------


 

(e)  Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor’s current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.

 

(f)  If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.

 

(g)  If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:

 

The Contractor represents that it [ X ] is, [ ] is not a small business concern
under NAICS Code 541712 assigned to contract number W31P4Q-11-D-0032.
[Contractor to sign and date and insert authorized signer’s name and title].

 

(End of clause)

 

I-146

 

52.252-2

 

CLAUSES INCORPORATED BY REFERENCE

 

FEB/1998

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address:

 

http://www.acq.osd.mil/dpap/dars/far.html  or 
http://www.acq.osd.mil/dpap/dars/index.htm  or 
http://farsite.hill.af.mil/VFAFARa.HTM

 

(End of Clause)

 

I-147

 

52.252-6

 

AUTHORIZED DEVIATIONS IN CLAUSES

 

APR/1984

 

(a)  The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of (DEVIATION) after the date of the clause.

 

(b)  The use in this solicitation or contract of any DoD FAR SUPPLEMENT (48 CFR
2) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the name of the regulation.

 

(End of Clause)

 

I-148

 

52.219-4702

 

PILOT MENTOR-PROTEGE PROGRAM

 

NOV/2006

 

1.  The Pilot Mentor-Protege Program (MPP) assists small businesses (Proteges)
to successfully compete for prime contract and subcontract awards by partnering
with large companies or graduated 8(a) firms (Mentors) under individual,
project-based Agreements.

 

2.  a.  A Mentor firm must be currently performing under at least one active
approved subcontract negotiated with DoD or another Federal agency pursuant to
FAR 19.702, and be currently eligible for the award of Federal contracts. New
mentor applications must be approved and must be submitted to the Office of
Small Business Programs (OSBP) of the Cognizant Military Service or Defense
Agency (if concurrently submitting a reimbursable Agreement) or to the DoD OSBP,
prior to the submission of an Agreement. Mentors and Proteges are solely
responsible for finding their counterpart. Legislatively, DoD OSBPs
participation in the teaming of partnering Mentors and Proteges is prohibited.
Therefore, firms are strongly encouraged to explore existing business
relationships to establish a Mentor-Protege relationship.

 

b.  Graduated 8(a) firms may be mentors. To be eligible to participate as a
mentor, an 8(a) firm must be —

 

38

--------------------------------------------------------------------------------


 

1)  A graduated 8(a) firm that provides documentation of its ability to serve as
a mentor;

 

2)  Approved to participate as a mentor in accordance with DFARS Appendix I-105;
and

 

3)  A graduate of the 8(a) program. A firm’s graduation can be validated by
either

 

(a)  The Small Business Dynamic Search link of the Central Contractor
Registration (CCR) (http://www.ccr.gov/) if the firm retains its small business
size, or

 

(b)  Contacting the graduated 8(a) firm’s SBA District Office.

 

3.  A Protege firm must be either a small disadvantaged business (SDB), a
qualifying organization employing the severely disabled, a women-owned small
business (WOSB), a service-disabled veteran-owned small business (SDVOSB), or a
historically underutilized business zone (HUBZone). Protege certifications are
available from the following sources: for SDB, contact the Small Business
Administration (SBA) for certification; for a WOSB, self-certification is
sufficient; for an organization employing the severely disabled, they must
comply with Section 8046A PL 102-172; for a SDVOSB, they must meet the standards
set in Section 8(d)(3) of the Small Business Act (15 U.S.C. 637(d)(3)); and for
a HUBZone Small Business, this is a determination to be made by the SBA in
accordance with 13 C.F.R. Part 126.

 

4.  Utilization of the Pilot Mentor-Protege Program (hereafter referred to as
the “Program”) is encouraged. Under the Program, eligible companies approved as
mentor firms enter into mentor-protege agreement with eligible protege firms.
The goal of the program is to provide appropriate developmental assistance to
enhance the capabilities of the protege firm. The Mentor firm may be eligible
for cost reimbursement or credit against their applicable subcontracting goals.

 

5.  There are two types of DoD MPP Agreements; direct reimbursement or credit.
Direct reimbursed Agreements are those in which the Mentor receives
reimbursement costs of developmental assistance provided to the protege. These
Agreements are approved by the OSBP of the Cognizant Military Service or Defense
Agency as outlined in the Defense Federal Acquisition Supplement (DFARS)
Appendix I. Credit Agreements are those in which the Mentor receives a multiple
of credit toward their SDB subcontracting goal based on the cost of
developmental assistance provided to the Protege. Credit Agreements are
currently approved by the Defense Contract Management Agency (DCMA). MPP
Agreements must meet the requirements set forth in DFARS Appendix I and the
Agreement template. For direct reimbursed Agreement submissions, the Agreement
proposal should be submitted to the OSBP of the Cognizant Military Service or
Defense Agency. For credit Agreements, the Agreement proposal should be
submitted to DCMA. Credit Agreements start on the day they are approved. Direct
reimbursement Agreements start on the date that the specific contract vehicle is
modified. Mentors cannot incur cost for credit or reimbursement until the
Agreement has been approved. Semi-annual reports, annual DCMA performance
reviews and Protege 2-year out reports are required for each DoD MPP Agreement.

 

6.  Mentor firms are encouraged to identify and select protege firms from
concerns that are defined as: Certified Small Disadvantaged Business, Qualified
organization employing the severely disabled, Women-Owned Small Business,
Indian-Owned Small Business, Native Hawaiian Organization-Owned Small Business,
Qualified HUBZone Small Business, or Service-Disabled Veteran-Owned Small
Business.

 

7.  Full details of the program are located at
http://www.acq.osd.mil/osbp/mentor_protege/, http://sellingtoarmy.info/, DFARS
Appendix I, and DFARS Subpart 219.72, “Pilot Mentor-Protege Program”, or, call
the Mentor-Protege Hotline at (800) 540-8857.

 

8.  For additional questions after reviewing the information provided, contact
the OSBP serving your area.

 

(End of clause)

 

39

--------------------------------------------------------------------------------


 

SECTION J - LIST OF ATTACHMENTS

 

List of
Addenda

 

Title

 

Date

 

Number
of Pages

 

Transmitted By

 

Exhibit A

 

CONTRACT DATA REQUIREMENT LIST

 

23-APR-2010

 

019

 

ELECTRONIC IMAGE

 

 

 

 

 

 

 

 

 

 

 

Attachment 0001

 

LMAMS PERFORMANCE WORK STATEMENT

 

19-MAR-2010

 

013

 

ELECTRONIC IMAGE

 

 

 

 

 

 

 

 

 

 

 

Attachment 0002

 

LMAMS DD FORM 254

 

04-MAR-2010

 

002

 

ELECTRONIC IMAGE

 

 

 

 

 

 

 

 

 

 

 

Attachment 0003

 

QUALITY ASSURANCE SURVEILLANCE PLAN

 

25-MAR-2010

 

003

 

ELECTRONIC IMAGE

 

 

 

 

 

 

 

 

 

 

 

Attachment 0004

 

TECHNICAL DATA ASSERTIONS

 

05-JAN-2011

 

006

 

ELECTRONIC IMAGE

 

 

40

--------------------------------------------------------------------------------

 

CONTRACTORS ARE ENCOURAGED TO OFFER SUGGESTIONS, COMMENTS, OR ALTERNATIVES TO
THE DOCUMENTS CITED HEREIN.  TAILORING, CATEGORY OF APPLICATION, REVISION
LEVELS, AND THE DOCUMENTS CITED ARE ALL CANDIDATES.

 

Definition of Document Categories:

 

1.             Category 0 (Cat. 0).  The requirements contained in the directly
cited document are non-mandatory and are for reference or information only.

 

2.             Category 1 (Cat. 1).  The requirements contained in the directly
cited document are contractually applicable to the extent specified.  All
requirements contained in reference and subsequently referenced documents are
contractually for information only unless otherwise specified in the
solicitation, contract, or contract modification.

 

3.             Category 2 (Cat. 2).  The requirements contained in the directly
cited document are contractually applicable to the extent specified.  All
requirements contained in referenced documents are also imposed to the extent
specified.  All requirements contained in subsequently referenced documents are
contractually for information only unless otherwise specified in the
solicitation, contract or contract modification.

 

Definitions of DD Form 1423:

 

Blocks 10, 11, 12, and 13:  “Submit” means to deliver to the Government as
specified in the shipping instructions for data which are located in section F
of the contract.

 

Block 14:  Regular/Repro Copies

 

Regular Copy - Blueline, Blackline, Xerographic (originals of reports, plans, or
routine data also fall into this definition).  Repro Copy - Multilith, Vellum,
photographic negatives, etc.  (Originals of drawings, engineering change
proposals (ECPs), engineering release records (ERRs), or technical
publications).  Note:  Type of electronic media, e.g., diskette, CD-ROM, may be
designated in Block 16.

 

CONTRACTUAL REQUIREMENTS OF DATA ITEM DESCRIPTION (DID) Preparation
Instructions/Requirements:  This section contains the only portion of the DID
that represents a contractual requirement imposed on the contractor.  All other
sections are for Government use and for reference and information only.

 

ALL REFERENCES TO SOURCE DOCUMENTS IN BLOCK 10 OR THE  REQUIREMENTS SECTION OF
THE DID ARE USED FOR REFERENCE AND  INFORMATION ONLY.

 

--------------------------------------------------------------------------------


 

DOCUMENT SUMMARY LIST (DSL)

 

 

REFERENCE DOC

 

DESCRIPTION

 

DATE/CAT

1.

DI-MGMT-80004A

 

Management Plan

 

30 Oct 06

 

Data Item A001

 

(Task Plan)

 

Cat 1

2.

DI-NDTI-80566A

 

Test Plan

 

14 Nov 06

 

Data Item A002

 

 

 

Cat 13

3.

DI-MCCR-80700

 

Computer Software Product End Item

 

26 Oct 88

 

Data Item A003

 

(Software/Model Documentation)

 

Cat I

4.

DI-MISC-80711A

 

Scientific & Technical Reports

 

21 Jan 00

 

Data Item A004

 

(Task Technical Assessment Report)

 

Cat 1

 

Data Item A005

 

(Task Final Report)

 

 

5.

DI-NDTI-80809B

 

Test/Inspection Report

 

24 Jan 97

 

Data Item A006

 

 

 

Cat 1

6.

DI-CMAN-81248A

 

Interface Control Document

 

30 Sept 00

 

Data Item A007

 

 

 

Cat 1

7.

DI-CMAN-80858B

 

Configuration Management Plan

 

30 Sep 00

 

Data Item A008

 

 

 

Cat 1

8.

DI-ILSS-80872

 

Training Materials

 

29 Jun 89

 

Data Item A009

 

 

 

Cat 1

9.

DI-FNCL-80912

 

Performance & Cost Report

 

06 Oct 89

 

Data Item A010

 

 

 

Cat 1

10.

DI-SESS-81002E

 

Dev Design Drawings/Models & Associated Lists

 

05 Nov 09

 

Data Item A011

 

(Corresponds to Data Item A011)

 

Cat 1

 

 

 

(Design Data Package)

 

 

11.

DI-ADMN-81373

 

Presentation Material

 

01 Oct 93

 

Data Item A012

 

(Meetings/Reviews)

 

Cat 1

12.

DI-SDMP-81493A

 

Program-Unique Specification Documents

 

01 Aug 03

 

Data Item A013

 

(Design Data Package)

 

Cat 1

13.

DI-SESS-81000D

 

Product Drawings/Models & Associated Lists

 

05 Nov 09

 

Data Item A014

 

(Technical Data Package)

 

Cat 1

14.

MIL-STD-31000

 

Standard Practice Technical Data Packages

 

05 Nov 09

 

Cat 1

 

 

 

 

15.

MIL-STD-961

 

Defense and Program-unique Specifications Format and Content

 

05 Nov 09 Cat 1

16.

MIL-STD-962

 

Defense Standards Format and Content

 

10 Mar 10 Cat 1

17.

MIL-STD-2073-1

 

Standard Practice for Military Packaging Cat 1

 

23 May 08

18.

DOD-STD-2101

 

Classification of Characteristics Cat 1

 

10 May 79

19.

MIS-STD-52406A-IS

 

Interface Standard for Engineering Cat 1

 

14 Feb 05

 

--------------------------------------------------------------------------------


 

DSL Attachment A

 

Data Item Numbers:  A001 through A014

 

a.             Distribution Statement B:  Distribution authorized to DoD and DoD
contractors only; Critical Technology; November 2009.  Other requests for Data
Item Numbers A001-A014 shall be referred to the Project Manager, Lethality
Miniature Aerial Munition System (LMAMS), ATTN:  Susan Dunbar, RDMR-WDP-S,
Redstone Arsenal, AL 35898-5600.

 

b.             Export Control Act Warning — WARNING - This document contains
technical data whose export is restricted by the Arms Export Control Act (Title
22, USC, Sec 2751, et seq.) or the Export Administration Act of 1979, as
amended, Title 50, USC, App. 2401 et seq.  Violations of these export laws are
subject to severe criminal penalties.  Disseminate IAW provisions of DoD
Directive 5230.25.

 

--------------------------------------------------------------------------------

 

[g148922ki19i001.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki19i002.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki19i003.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki19i004.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki19i005.jpg]

 

--------------------------------------------------------------------------------

 

[g148922ki21i001.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki21i002.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki21i003.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki21i004.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki21i005.jpg]

 

--------------------------------------------------------------------------------

 

[g148922ki23i001.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki23i002.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki23i003.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki23i004.jpg]

 

--------------------------------------------------------------------------------


 

[g148922ki23i005.jpg]

 

--------------------------------------------------------------------------------

 

For Official Use Only

 

13 May 2010

 

 

PERFORMANCE WORK STATEMENT

 

FOR

 

TECHNOLOGY DEVELOPMENT AND INTEGRATION

 

PROGRAM FOR A LETHAL MINIATURE

 

AERIAL MUNITION SYSTEM (LMAMS)

 

Prepared by

 

AVIATION AND MISSILE RESEARCH, DEVELOPMENT, AND

ENGINEERING CENTER

 

1

--------------------------------------------------------------------------------


 

PERFORMANCE WORK STATEMENT

 

TECHNOLOGY DEVELOPMENT AND INTEGRATION PROGRAM

 

FOR A

 

LETHAL MINIATURE AERIAL MUNITION SYSTEM (LMAMS)

 

1.0 SCOPE.  This Phase III SBIR effort is a logical extension of the two prior
Phase I and Phase II SBIR funded contracts (Phase I SBIR - Contract
No. H92222-06-P-0020, “Off-Board Sensing UAS System Concept”, Phase II SBIR —
Contract No. FA9453-06-C-0202, “Miniature Unmanned Aerial Vehicle (MUAV)”).  The
efforts of both Phase I and Phase II have yielded a ‘basic’ Lethal Miniature
Aerial Munition System (LMAMS) configuration with daytime optical capability,
global positioning system (GPS) navigation system, automatic flight controls,
RAVEN ground control system user interface, warhead and Electronic Safe and Arm
Device (ESAD), and a vision based target lock capability with pilot override
functionality.

 

This Performance Work Statement (PWS) defines the Technology Development and
Integration Program tasks that are required to provide to the Aviation and
Missile Research Development and Engineering Center (AMRDEC) to further develop
and enhance the LMAMS.  These tasks will provide for evaluation and continued
system development of the current LMAMS configuration (referred to as basic
electro-optical (EO) munition) as well as technology and system development for
performance enhancements for future LMAMS configurations to include but not
limited to an enhanced developmental electro-optical munition, enhanced
developmental infrared (IR) munition, developmental ground support equipment and
controls, and developmental Warhead/ESAD assemblies.

 

1.1 BACKGROUND.  The Special Operations Community (United States Army Special
Operations Command (USASOC), Naval Special Warfare Command (NAVSPECWARCOM), Air
Force Special Operations Command (AFSOC), Marine Corps Forces Special Operations
Command (MARSOC) and the United States Army Maneuver Center of Excellence
(MCOE)) share an identified requirement for a LMAMS that supports the critical
military need to enhance the individual Warfighter’s lethality, survivability
and improve precision indirect fire power at the lowest tactical echelon.  The
LMAMS will provide a small tactical unit with an organic precision guided aerial
munitions system capable of engaging enemy forces that are in advantageous
positions such as rooftops, inside of buildings, alleyways, ridgelines, and/or
other positions that may provide them an advantage over the friendly forces. 
This capability enhances the small unit’s ability to quickly identify and
precisely engage combatants in complex terrains and at standoff ranges.

 

2.0 APPLICABLE DOCUMENTS.  Applicable top level documents are identified by
number, title, date, and category in the Document Summary List (DSL).  The
document versions specified on the DSL take precedence over the generic
references (without revision letters) cited in the PWS.

 

3.0 TASKS.  The Contractor, as an independent contractor and not an agent of the
Government, shall conduct data development, technology development, technology
integration, technology demonstration, design support efforts, system
development and test required for current increment and enhancements for future
technology insertions for the LMAMS IAW with the

 

2

--------------------------------------------------------------------------------


 

PWS.  The LMAMS may consist of a ground control station (w/antenna, associated
cables, repair kit, manuals), laptop, and munitions (with electro-optical and/or
infrared sensors) including launchers, and warheads.  Technology enhancements
and insertions may include but are not limited to imaging sensors/camera,
warhead and fuzing, height of burst sensor, tracker algorithms, guidance and
control electronics, and power/battery subsystems.

 

The tasks described in this PWS shall be performed per detailed task order PWSs.

 

3.1 DATA DEVELOPMENT.  The contractor shall produce analysis data required to
support technology development, technology integration, and technology
demonstration for current LMAMS configuration (basic E0 munition) and future
technology insertions for enhanced EO munitions, enhanced infrared munitions and
ground support equipment and controls.  The contractor shall prepare the
necessary documentation as described in Section 3 of the PWS per applicable Task
Order PWSs.  Technical Data Package deliverables will be IAW MIL-STD-31000
Standard Practice Technical Data Packages, MIL-STD-961 Defense and
Program-unique Specifications Format and Content, MIL-STD-962 Defense Standards
Format and Content, MIL-STD-2073-1 Standard Practice for Military Packaging, and
DOD-STD-2101 Classification of Characteristics, as applicable.

 

3.1.1 Data Assembly:  The contractor shall perform data assembly efforts to
provide data for ongoing or previously conducted engineering efforts.  Potential
deliverables for Section 3.1.1 shall be IAW DI-MCCR-80700 Computer Software
Product End Item, DI-MISC-80711 Scientific and Technical Reports, DI-CMAN-81248A
Interface Control Document (ICD), DI-CMAN-80858 Configuration Management Plan,
DI-SESS-81002 Developmental Design Drawings, Models & Associated Lists,
DI-SDMP-81493 Program Unique Specification Documents and DI-SESS-81000 Product
Drawings, Models & Associated Lists.

 

3.1.1.1 Performance Data:  The contractor shall provide ongoing or previously
developed performance data that defines the component, subsystem or system
performance with respect to its intended design.  This data shall include
products such as subsystem and system performance specifications to quantify
requirements.

 

3.1.1.2 Design Data:  The contractor shall provide ongoing or previously
developed design data that characterizes the functional and physical properties
of the component, subsystem or system elements.  This data shall include
products such as component lists to include specific listings of the actual
parts, materials, and processes that make up the design; drawings;
specifications; assembly procedures; and documented supporting analysis and
experiments to provide technical justification for the design.

 

3.1.1.3 Interface Data:  The contractor shall provide ongoing or previously
developed interface data that defines the mechanical, electrical, and optical
interfaces of the component, subsystem or system elements.  This data shall
include products such as interface drawings and specifications and the
supporting analysis and experiments that justify the design.

 

3.1.2 Design Analysis:  The contractor shall perform all analysis efforts to
produce new data in support of technology development, technology integration,
and technology demonstration.  These tasks include all analyses required to
clearly identify design shortfalls and develop a

 

3

--------------------------------------------------------------------------------


 

mature technology concept to eliminate the shortfalls, integrate the new
technology unit into the system, and demonstrate the system performance with the
new technology unit through flight tests.  This includes operational analysis to
quantify the requirements, system analysis to allocate the requirements,
subsystem analysis to identify technology concepts to eliminate the shortfalls,
and cost analysis to assure that the proposed solution is cost-effective. 
Potential deliverables for Section 3.1.2 shall be IAW DI-MCCR-80700 Computer
Software Product End Item, DI-MISC-80711 Scientific and Technical Reports,
DI-CMAN-81248A Interface Control Document (ICD), DI-CMAN-80858 Configuration
Management Plan, DI-SESS-81002 Developmental Design Drawings, Models &
Associated Lists, DI-SDMP-81493 Program Unique Specification Documents, and
DI-SESS-81000 Product Drawings, Models & Associated Lists.

 

3.1.2.1 Operational Analyses:  The contractor shall perform analyses that
include threat assessment, operational scenario definition, mission
requirements, and operational requirements.  These analyses shall include
products such as threat characteristics, reference missions, interface
requirements with external systems, operational timeline summaries, and
operational requirement documentation.  Potential deliverables shall be IAW
DI-MISC-80711 Scientific and Technical Reports.

 

3.1.2.2 System Analyses:  The contractor shall perform analyses that result in
key performance parameters, system performance specifications, interface
definitions, man-machine interfaces, and supportability requirements to allow
system performance assessments that identify shortfalls of the system design
from meeting the operational requirement.  Potential deliverables shall be IAW
DI-CMAN-81248A Interface Control Document (ICD).  The contractor shall perform
root cause analysis of design problems identified in technology development
testing in Section 3.2.3.  These efforts shall provide documentation of the
shortfalls of the system design and concepts for eliminating the design
shortfalls to meet the operational requirements.

 

3.1.2.3 Subsystem Analyses:  The contractor shall perform analyses that result
in subsystem performance specifications to allow component and subsystem
performance assessments that identify shortfalls of the system component and
subsystem design from meeting the system performance specifications.  The
contractor shall identify component and subsystem concepts that eliminate the
technology and design shortfalls and conduct comparative analysis to establish
comparative advantages and disadvantages.  This effort shall provide
documentation of the shortfalls of the component and subsystem design and
concepts for eliminating the technology and design shortfalls to meet the
subsystem system performance requirements.  Potential deliverables shall be IAW
DI-SDMP-81493 Program Unique Specification Documents.

 

3.1.2.4 Performance Analysis:  The contractor shall identify key requirements of
the performance specification and analyze performance against these requirements
based on models of the evolving design.  Parameters of the models shall be based
on alternatives being considered in the trade-off analysis.  Parameter
variations shall provide information on the sensitivity of system performance to
key parameters.  Test results shall be incorporated into the analysis to
validate system performance with respect to the specification.  The analysis
shall also highlight significant cost savings that could be realized by
adjustments made to the performance specification.

 

4

--------------------------------------------------------------------------------


 

3.1.2.5 Cost Analysis:  The contractor shall perform cost analysis that result
in engineering estimates and Unit Production Cost (UPC) of modified subsystems
and systems that eliminate the shortfalls and optimize performance.  Cost shall
include both the recurring and non-recurring costs and consider factors such as
work breakdown packages, component cost estimates from Trade-off Analysis,
production quantities, schedule, producibility, and risk.  The contractor shall
perform Cost as an Independent Variable (CAIV) trade off analyses on key
performance parameters.

 

3.1.3 Simulation:  The contractor shall conduct simulation efforts to produce
new data in support of the analysis for technology development, technology
integration, and technology demonstration.  Potential deliverables for
Section 3.1.3 shall be IAW DI-MCCR-80700 Computer Software Product End Item,
DI-MISC-80711 Scientific and Technical Reports, DI-CMAN-81248A Interface Control
Document (ICD), DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002
Developmental Design Drawings, Models & Associated Lists, DI-SESS-81000 Product
Drawings, Models & Associated Lists and DI-SDMP-81493 Program Unique
Specification Documents,

 

3.1.3.1 Digital Closed Loop Flight Simulation:  The contractor shall provide
design data, component mathematical models, flight control algorithms, and
simulations to the government for the development of an all-digital closed loop
high fidelity six degree-of-freedom integrated flight simulation.  Potential
deliverables shall be IAW DI-MCCR-80700 Computer Software Product End Item. 
This simulation will be government developed and used for flight performance
analyses, Monte Carlo analyses, flight failure analyses and flight performance
reporting and will be the simulation of record for overall performance
reporting.  The contractor shall provide such data to the government in a form
that facilitates the government’s in-house development of the integrated flight
simulation.  The contractor shall provide an algorithm description document for
the flight control algorithms.  The contractor shall provide such models,
algorithms, and simulations as used and shall include the error budget and error
sources of each system component modeled.  The contractor shall identify all
pertinent data and source and executable code necessary for the Government to
independently verify and validate flight performance and deliver it to the
government.  Models, algorithms, and simulations delivered to the government
shall be adequately documented.  Potential deliverables shall be IAW
DI-MISC-80711 Scientific and Technical Reports, and DI-MCCR-80700 Computer
Software Product End Item.

 

3.1.3.2 Hardware-in-the-Loop (HWIL):  The contractor shall provide HWIL design
and development efforts including planning, integration, and validation, to
support testing in the contractor’s facilities and in the Government’s HWIL
facilities.  Planning activities include efforts to modify, provide, and
implement a HWIL plan to support HWIL in accordance with Government
requirements.  Integration, validation, and testing activities include support
for a fully integrated simulation, as well as safe, non-destructive acceptance
tests.

 

3.1.4 General Support:  The contractor shall support the LMAMS technology
development, integration, and demonstration.  All efforts performed under this
paragraph shall be performed in conjunction with and incidental to performance
of paragraphs 3.1 through 3.6.  Potential deliverables for Section 3.1.4 shall
be IAW DI-MGMT-80004 Management Plan, DI-FNCL-

 

5

--------------------------------------------------------------------------------


 

80912 Performance and Cost Report, DI-ADMN-81373 Presentation Materials, and
DI-ILSS-80872 Training Materials

 

3.1.4.1 Assessments:  The contractor shall perform programmatic and technical
assessments, planning, analyses and investigations to determine impacts and
effects of the results obtained above on other areas that affect overall system
effectiveness.  Contractor shall develop recommendations to correct problems
that have been identified.  These other areas include schedule, cost, manpower
and personnel integration (MANPRINT), training, and other project management
critical areas.  The contractor shall participate in study teams and Red Teams
as described in task orders to address specific design issues and to make
technical recommendations for Government consideration.  The contractor shall
examine Government-Furnished Property (GFP), test plans and procedures, develop
recommendations for changes, and review conduct of tests by others, as described
in task orders.  The contractor shall develop recommendations for modifications
based on performed assessments, as described in task orders.

 

3.1.4.2 Meetings:  The contractor shall attend meetings for the purpose of
obtaining data required in the performance of contractual efforts under this
requirement or to present the results of contractual efforts performed under
this requirement.  The contractor shall attend such program reviews, design
reviews, software walk-throughs and other such information gathering activities
to perform contractual efforts as described in task orders.  The contractor
shall provide support at local briefings and briefings at other sites.  The
briefings might involve other contractors and/or customers.  This shall include
the requirement for onsite generation of high quality graphics and briefing
materials.

 

3.1.4.3 Notification of Rights:  The contractor shall identify and receive
written government approval from the Contracting Officer prior to committing to
the use of any privately developed items, components, processes, computer
software, and/or technical data which they:

 

(i)   intend to deliver with Limited Rights

(ii)  intend to deliver with Government Purpose License Rights

(iii) intend to deliver with restricted rights

(iv) have not yet determined if such rights should apply.

 

3.2 TECHNOLOGY DEVELOPMENT.  The contractor shall perform efforts required to
produce a functioning, performing, and qualified technology element prototype
that eliminates capability shortfalls, based on the data developed in
Section 3.1, and is ready for system integration in Section 3.3.  This effort
includes design, fabrication, and testing supported by simulation-based
analysis.

 

3.2.1 Technology Development Design:  The contractor shall perform component,
subsystem, and system design required to begin technology development
fabrication in Section 3.2.2.  This includes component and subsystem design to
convert the technology concept to detailed engineering characteristics and
system design to develop engineering data to facilitate incorporation of the
required modifications.  Potential deliverables for Section 3.2.1 shall be IAW
DI-NDTI-80566 Test Plan, DI-MCCR-80700 Computer Software Product End Item,
DI-MISC-80711 Scientific and Technical Reports, DI-NDTI-80809 Test/Inspection
Report, DI-CMAN-81248A Interface Control Document (ICD), DI-CMAN-80858
Configuration

 

6

--------------------------------------------------------------------------------


 

Management Plan, DI-SESS-81002 Developmental Design Drawings, Models &
Associated Lists, DI-SESS-81000 Product Drawings, Models & Associated Lists, and
DI-SDMP-81493 Program Unique Specification Documents.

 

3.2.1.1 Component and Subsystem Design:  The contractor shall perform effort
that includes new designs of components or subsystem modifications that
incorporate state-of-the-art technology for hardware/software in order to
correct component or subsystem deficiencies and to optimize component or
subsystem performance.  This design effort shall include tradeoff design studies
that substantiate that the best approach and components were selected for the
design to meet the component or subsystem performance specification of
Section 3.1.2.3 and engineering analysis to ensure that modifications and
optimizations are timely and are cost and performance effective.

 

3.2.1.2 System Design:  The contractor shall perform effort that includes new
system designs to incorporate the components and subsystems designed in
Section 3.2.1.1 and to correct system deficiencies and optimize system
performance identified in Section 3.1.2.2.  This design effort shall include
integration studies and engineering design to ensure that modifications
accommodated within the system and system optimizations are timely and are cost
and performance effective.

 

3.2.2 Technology Development Fabrication:  The contractor shall perform efforts
required to fabricate a functioning technology element ready for performance
testing in Section 3.2.3.  This effort includes the fabrication, assembly, and
integration of items at the component, subsystem, and system level.  Potential
deliverables for Section 3.2.2 shall be IAW DI-NDTI-80566 Test Plan,
DI-MCCR-80700 Computer Software Product End Item, DI-MISC-80711 Scientific and
Technical Reports, DI-CMAN-81248A Interface Control Document (ICD),
DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002 Developmental Design
Drawings, Models & Associated Lists, DI-SESS-81000 Product Drawings, Models &
Associated Lists, and DI-SDMP-81493 Program Unique Specification Documents.

 

3.2.2.1 Parts:  The contractor shall perform effort to acquire or develop all
items needed in the assembly of the functioning technology element.  Elements
may include prototypes components, subsystems, specialized test beds, fixtures,
and data collection/reduction equipment.

 

3.2.2.2 Assembly:  The contractor shall perform effort to assemble the items
developed in 3.2.2.1 into component, subsystem, or system elements which are
ready to be integrated into a functioning technology element.  The contractor
shall employ a computer-driven, virtual fabrication and integration workshop, as
appropriate, in order to establish sequences for construction build-up and
dimensional tolerance ceilings.

 

3.2.2.3 Integration:  The contractor shall perform effort to integrate the
assembled elements into a functioning technology element ready for performance
testing.  Reconfiguration of existing equipment shall be considered and
employed, as appropriate for integration.  Appropriate interface control shall
be adhered to for optical, mechanical and electrical connections.

 

3.2.3 Technology Development Performance Testing:  The contractor shall perform
tasks under this section to include all performance testing efforts required to
test and qualify a

 

7

--------------------------------------------------------------------------------


 

functioning and performing technology element ready for system integration in
Section 3.3.  This effort includes stand-alone laboratory and field testing of
the technology element produced in 3.2.2.  Performance testing shall include,
but not be limited to those tests defined in 3.2.3.1 through 3.2.3.4.  Potential
deliverables for Section 3.2.3 shall be IAW DI-NDTI-80566 Test Plan,
DI-MCCR-80700 Computer Software Product End Item, DI-MISC-80711 Scientific and
Technical Reports, DI-NDTI-80809 Test/Inspection Report, DI-CMAN-81248A
Interface Control Document (ICD), DI-CMAN-80858 Configuration Management Plan,
DI-SESS-81002 Developmental Design Drawings, Models & Associated Lists,
DI-SESS-81000 Product Drawings, Models & Associated Lists, and DI-SDMP-81493
Program Unique Specification Documents.

 

3.2.3.1 Technology Element Laboratory Tests:  The contractor shall conduct fully
controllable and adequately observable laboratory tests to obtain performance
data on the functioning technology element sufficient to verify that performance
meets the design specifications.  These tests may be conducted under a variety
of test environments such as vibration, shock, temperature, humidity, and
natural and man-made environments to qualify the technology element for system
integration, as described in task orders.  The contractor shall conduct these
tests, to include setup troubleshooting, data recording, real-time data
analysis, and test analysis and documentation, as delineated in task orders.

 

3.2.3.2 Technology Element Field Tests:  The contractor shall implement fully
controllable and adequately observable field tests to obtain performance data on
the functioning technology element to validate the performance obtained in
laboratory tests in Section 3.2.3.1 to produce a functioning, performing, and
qualified technology element ready for system integration.  The contractor shall
conduct these tests, to include setup troubleshooting, data recording, real-time
data analysis, and test analysis and documentation, as delineated in task
orders.

 

3.3 TECHNOLOGY INTEGRATION.  The contractor shall perform efforts required to
integrate a functioning, performing, and qualified technology element developed
in Section 3.2 into a system-level configuration to produce an enhanced EO/IR
LMAMS ready for technology demonstration in Section 3.4.  This effort includes
design, fabrication, and testing supported by simulation-based analysis.

 

3.3.1 Technology Integration Design:  The contractor shall perform mechanical,
electrical, optical, and other interface design required for the integration of
the technology element into the system-level configuration sufficient for
fabrication and assembly in Section 3.3.2.  This design effort includes assembly
drawings, electrical interface, assembly steps and procedures, and parts lists. 
Potential deliverables shall be IAW DI-SESS-81002 Developmental Design Drawings,
Models & Associated Lists.  Potential deliverables for Section 3.3.1 shall be
IAW DI-MCCR-80700 Computer Software Product End Item, DI-MISC-80711 Scientific
and Technical Reports, DI-CMAN-81248A Interface Control Document (ICD),
DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002 Developmental Design
Drawings, Models & Associated Lists, DI-SESS-81000 Product Drawings, Models &
Associated Lists, and DI-SDMP-81493 Program Unique Specification Documents.

 

3.3.2 Technology Integration Fabrication:  The contractor shall perform efforts
required to develop or acquire the special mechanical, electrical, optical, and
other interface parts needed for

 

8

--------------------------------------------------------------------------------


 

system integration, to assemble the interface components, and to integrate those
components into functioning and performing munition ready for performance
testing in Section 3.3.3.  Potential deliverables for Section 3.3.2 shall be IAW
DI-MCCR-80700 Computer Software Product End Item, DI-MISC-80711 Scientific and
Technical Reports, DI-CMAN-81248A Interface Control Document (ICD),
DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002 Developmental Design
Drawings, Models & Associated Lists, DI-SESS-81000 Product Drawings, Models &
Associated Lists, and DI-SDMP-81493 Program Unique Specification Documents.

 

3.3.2.1 Parts:  The contractor shall perform effort to acquire or develop all
parts needed in the integration of the functioning technology element into the
munition system.  Elements may include prototype components, subsystems,
specialized test beds, fixtures, and data collection/reduction equipment.

 

3.3.2.2 Assembly:  The contractor shall perform effort to assemble the parts
developed in 3.3.2.1 into interface components that will allow the functioning
technology element to be integrated with the higher-level system configuration. 
The contractor shall employ a computer-driven, virtual fabrication and
integration workshop, as appropriate, in order to establish sequences for
construction build-up and dimensional tolerance ceilings.

 

3.3.2.3 Integration:  The contractor shall integrate the functioning technology
element system-level configuration, using the interface components assembled in
Section 3.3.2.2, to form a functioning and performing munition system ready for
performance testing in Section 3.3.3.

 

3.3.3 Technology Integration Performance Testing:  The contractor shall conduct
all performance testing efforts required to produce a functioning and performing
LMAMS ready for technology demonstration in Section 3.4.  This effort includes
laboratory, flight, and non-flight field testing of the integrated technology
unit produced in 3.3.2.  Performance testing shall include, but not be limited
to those tests defined in 3.3.3.1 through 3.3.3.4.  Potential deliverables for
Section 3.3.3 shall be IAW DI-NDTI-80566 Test Plan, DI-MCCR-80700 Computer
Software Product End Item, DI-MISC-80711 Scientific and Technical Reports,
DI-NDTI-80809 Test/Inspection Report, DI-CMAN-81248A Interface Control Document
(ICD), DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002 Developmental
Design Drawings, Models & Associated Lists, DI-SESS-81000 Product Drawings,
Models & Associated Lists, and DI-SDMP-81493 Program Unique Specification
Documents.

 

3.3.3.1 LMAMS Laboratory Tests:  The contractor shall conduct fully controllable
and adequately observable laboratory tests to obtain performance data on the
functioning munition system sufficient to verify that performance meets the
design specifications and qualify the system for flight testing.  These tests
shall be conducted under a variety of test environments such as vibration,
shock, temperature, humidity, and natural and man-made environments as described
in task orders.  The contractor shall conduct these tests, to include setup
troubleshooting, data recording, real-time data analysis, and test analysis and
documentation, as delineated in task orders.

 

3.3.3.2 Munition Field Tests:  The contractor shall implement fully controllable
and adequately observable field tests, either flight or non-flight, to obtain
performance data on the functioning

 

9

--------------------------------------------------------------------------------


 

munition system to validate the performance obtained in laboratory tests in
Section 3.3.3.1 to produce a functioning and performing munition system ready
for technology demonstration in Section 3.4.  The contractor shall conduct these
tests, to include setup troubleshooting, data recording, real-time data
analysis, and test analysis and documentation, as delineated in task orders.

 

3.4 TECHNOLOGY DEMONSTRATION.  The contractor shall perform efforts to conduct
an integrated system-level demonstration of the technology unit provided in
Section 3.3, and proving it ready for further system development.  Efforts
include planning, testing, and test data reduction supported by simulation-based
analysis.

 

3.4.1 Technology Demonstration Plans:  The contractor shall plan and document
fully controllable and adequately observable test plans, scenarios, and
procedures to demonstrate the LMAMS to establish its performance in the field,
incorporating the closed loop and HWIL simulation to fill out the total system
configuration.  Potential deliverables for Section 3.4.1 shall be IAW
DI-NDTI-80566 Test Plan, DI-MCCR-80700 Computer Software Product End Item,
DI-MISC-80711 Scientific and Technical Reports, DI-CMAN-81248A Interface Control
Document (ICD), DI-CMAN-80858 Configuration Management Plan, DI-SESS-8l002
Developmental Design Drawings, Models & Associated Lists, DI-SESS-81000 Product
Drawings, Models & Associated Lists, and DI-SDMP-81493 Program Unique
Specification Documents.

 

3.4.2 Technology Demonstration Test:  The contractor shall perform efforts to
demonstrate the performance of the LMAMS under field conditions.  This effort
includes pre-flight testing, and Closed Loop Autonomous Flight testing of the
system produced in Section 3.3.  Potential deliverables for Section 3.4.2 shall
be IAW DI-NDTI-80566 Test Plan, DI-MCCR-80700 Computer Software Product End
Item, DI-MISC-80711 Scientific and Technical Reports, DI-NDTI-80809
Test/Inspection Report, DI-CMAN-81248A Interface Control Document (ICD),
DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002 Developmental Design
Drawings, Models & Associated Lists, DI-SESS-81000 Product Drawings, Models &
Associated Lists, and DI-SDMP-81493 Program Unique Specification Documents.

 

3.4.2.1 Pre-Flight Testing:  The contractor shall conduct tests to verify flight
readiness of the munition system.  This testing shall include all checks to
provide a high level of confidence that the munition system will function as
designed during closed loop autonomous flight testing.  This test includes
electrical and mechanical functioning, subsystem operation, and system
integrity.  The contractor shall conduct these tests as described in task
orders.

 

3.4.2.2 Closed Loop Autonomous Flight Test:  The contractor shall conduct Closed
Loop Autonomous Flight tests, according to test plans developed in
Section 3.4.1.  These tests shall demonstrate the LMAMS capability to
autonomously execute a mission given a target lock on command from the user
without further user intervention.  The tests shall include test range
reservation, range support, delivery of the munition system and test equipment
to the test site, installation and assembly at the test site, preflight
checkout, conduct of the test, and acquisition of test data.  Closed Loop
Autonomous Flight tests shall provide engineering data to validate simulations.

 

10

--------------------------------------------------------------------------------

 

3.4.3 Technology Demonstration Data Reduction:  The contractor shall perform all
data efforts required for setup, installation, test conduct, troubleshooting,
pre-flight and real-time data analysis, collection, display, data reduction, and
demonstration evaluation.  Potential deliverables for Section 3.4.3 shall be IAW
DI-NDTI-80566 Test Plan, DI-MCCR-80700 Computer Software Product End Item,
DI-MISC-80711 Scientific and Technical Reports, DI-NDTI-80809 Test/Inspection
Report, DI-CMAN-81248A Interface Control Document (ICD), DI-CMAN-80858
Configuration Management Plan, DI-SESS-81002 Developmental Design Drawings,
Models & Associated Lists, DI-SESS-81000 Product Drawings, Models & Associated
Lists, and DI-SDMP-81493 Program Unique Specification Documents.

 

3.5 DESIGN SUPPORT.  The contractor shall perform tasks to produce reliability,
maintainability, and manufacturing effort required to support technology
development, technology integration, and technology demonstration for current
increment enhancements and future technology insertions for the LMAMS.

 

3.5.1 Reliability and Maintainability:  Tasks performed under this section
include all efforts to produce reliable and maintainable design during
technology development, technology integration, and technology demonstration. 
The LMAMS, its subsystems and components shall demonstrate an operational
(probabilistic) reliability with regard to operational scenarios and
requirements defined in individual task orders.  Potential deliverables for
Section 3.5.1 shall be IAW DI-NDTI-80566 Test Plan, DI-MCCR-80700 Computer
Software Product End Item, DI-MISC-80711 Scientific and Technical Reports,
DI-NDT1-80809 Test/Inspection Report, DI-CMAN-81248A Interface Control Document
(ICD), DI-CMAN-80858 Configuration Management Plan, DIl-SESS-81002 Developmental
Design Drawings, Models & Associated Lists, DI-SESS-81000 Product Drawings,
Models & Associated Lists, and DI-SDMP-81493 Program Unique Specification
Documents.

 

3.5.1.1 RAM Modeling and Simulation:  The contractor shall perform reliability
and maintainability (R&M) modeling and simulation studies and system/component
R&M assessments and impact studies in support of risk mitigation activities.

 

3.5.1.2 RAM Design Support:  The contractor shall support the design/analysis,
fabrication/integration, and test efforts with the day-to-day planning,
management, and assessment of R&M activities.  The contractor shall coordinate
with the Government and contractor teams to assure appropriate and adequate R&M
design and development considerations in order to minimize R&M integration and
demonstration issues.

 

3.5.1.3 RAM Studies:  The contractor shall conduct trade studies, reviews, and
assessments of R&M technologies and methodologies to identify and recommend
areas where R&M performance may be improved.

 

3.5.2 Manufacturing:  The contractor shall produce cost effective manufacturing
processes, materials, tooling, and assembly during technology development,
technology integration, and technology demonstration.  The overall cost of the
system, to include the Ground Control Station (GCS), laptop, airframe, warhead
and on-board sensor shall not exceed costs described in the task orders. 
Potential deliverables for Section 3.5.2 shall be IAW DI-NDTI-80566 Test Plan,
DI-MCCR-80700 Computer Software Product End Item, DI-MISC-80711 Scientific and
Technical

 

11

--------------------------------------------------------------------------------


 

Reports, DI-NDTI-80809 Test/Inspection Report, DI-CMAN-81248A Interface Control
Document ([CD), DI-CMAN-80858 Configuration Management Plan, DI-SESS-81002
Developmental Design Drawings, Models & Associated Lists, DI-SESS-81000 Product
Drawings, Models & Associated Lists, and DI-SDMP-81493 Program Unique
Specification Documents.

 

3.5.2.1 Processes, Materials and Tooling:  The contractor shall evaluate and
validate producibility and evaluate cost drivers.  Munition components
fabrication, assembly, integration and test models shall be utilized for optics,
guidance and control, warhead, motor/propulsion, electronics and cabling, and
airframe/structural hardware.  The contractor shall evaluate supplier
manufacturing and affordability issues for components, materials, fabrication,
assembly and test.  Simulations and models shall be used to identify technical,
cost and schedule risks related to supplier manufacturing.

 

3.5.2.2 System Assembly and Integration:  The contractor shall perform systems
engineering analyses of interrelationships between technical performance,
production processes, technological status, and cost and schedule performance.
 The contractor shall perform analyses in the areas of statistics, reliability
and hardware performance for various weapon systems and subsystems.  The
contractor shall research and develop expert systems in support of advanced
weapon system manufacturing utilizing artificial intelligence methodologies and
techniques for the modeling and representation of knowledge, deduction, and
problem solving.  The contractor shall identify and establish innovative
processes and common/standard procedures to lessen the impact of technology
obsolescence and significantly reduce technical risks and production/sustainment
costs.  The contractor shall conduct studies on systems and subsystems to assess
total producibility.  This includes, but is not limited to, locating
manufacturing bottlenecks and identifying root causes, utilizing corrective
actions, and tracking progress on these actions.  The contractor shall provide
reliability, maintainability, and manufacturing models and simulations to
evaluate and validate reliability, maintainability, producibility, and
manufacturing cost drivers.  These simulations and models shall be used to
identify technical, cost and schedule risks related to in-house or supplier
capabilities.

 

3.5.2.3 Cost Assessment Updates:  The contractor shall conduct assessments and
develop risk mitigation approaches to address affordability and
manufacturability with the objective of documenting manufacturing readiness,
cost concerns and mitigation approaches.  The contractor shall establish product
and process benchmarks and define and document estimated production costs for
each component.  The contractor shall identify cost drivers and evaluate
producibility concerns associated with planned manufacturing methods and
materials and processes.  The contractor shall complete a study regarding
assembly labor, and attempt to reduce labor costs using industrial/manufacturing
engineering techniques, and provide a report regarding the results of the
study.  The contractor shall develop, maintain and provide to the government
AUPC/AUPP cost estimates to include recurring and nonrecurring costs down to the
component level with justification, which includes either vendor quotes, or full
labor and materials breakdown analysis; manufacturing readiness levels,
manufacturing cost drivers, and list of key suppliers.

 

3.6 SYSTEM TEST AND EVALUATION SUPPORT.  The contractor shall perform tasks for
LMAMS current, basic EO configuration and/or future enhanced configurations
fabrication,

 

12

--------------------------------------------------------------------------------


 

assembly, and integration into functioning and performing munition ready for
test and evaluation by various parties including government test functions,
potential end users, and others.  The contractor shall develop training
materials and perform training necessary for operators to use the LMAMS.

 

3.6.1 System Fabrication, Assembly, Integration, and Test:  The contractor shall
perform efforts required to develop or acquire the special mechanical,
electrical, optical, and other interface parts needed for system integration, to
assemble the interface components, and to integrate those components into
functioning and performing munition ready for test and evaluation.  Potential
deliverables for Section 3.6.1 shall be IAW DI-NDT1-80566 Test Plan,
DI-MCCR-80700 Computer Software Product End Item, DI-MISC-80711 Scientific and
Technical Reports, DI-NDTI-80809 Test/Inspection Report, DI-CMAN-81248A
Interface Control Document (ICD), DI-CMAN-80858 Configuration Management Plan,
DI-SESS-81002 Developmental Design Drawings, Models & Associated Lists,
DI-SESS-81000 Product Drawings, Models & Associated Lists, and DI-SDMP-81493
Program Unique Specification Documents.

 

3.6.1.1 Parts:  The contractor shall perform effort to acquire or develop all
parts needed in the integration of the functioning technology element into the
munition system.  Elements may include prototype components, subsystems,
specialized test beds, fixtures, and data collection/reduction equipment.

 

3.6.1.2 Assembly:  The contractor shall perform effort to assemble the parts
developed in 3.6.1.1 into interface components that will allow the functioning
technology element to be integrated with the higher-level system configuration. 
The contractor shall employ a computer-driven, virtual fabrication and
integration workshop, as appropriate, in order to establish sequences for
construction build-up and dimensional tolerance ceilings.

 

3.6.1.3 Integration:  The contractor shall integrate the functioning technology
element system-level configuration, using the interface components assembled in
Section 3.6.1.2, to form a functioning and performing munition system ready for
test and evaluation by various parties including government test functions,
potential end users, and others.

 

3.6.1.4 Test and Evaluation:  The contractor shall conduct tests to verify
flight readiness of the munition system.  This testing shall include all checks
to provide a high level of confidence that the munition system will function as
designed during flight testing.  This test includes electrical and mechanical
functioning, subsystem operation, and system integrity.  The contractor shall
conduct these tests, to include setup troubleshooting, data recording, real-time
data analysis, and test analysis and documentation, as delineated in task
orders.  Test and Evaluation support efforts shall include test range
reservation, range support, delivery of the munition system and test equipment
to the test site, installation and assembly at the test site, preflight
checkout, conduct of the test, and acquisition of test data.

 

3.6.2 System User Training and Documentation:  The contractor shall perform
tasks under this section to include all efforts required to develop training
documentation and materials and perform system user training for LMAMS
operators.  Potential deliverables for Section 3.6.2 shall be IAW DI-NDTI-80566
Test Plan, DI-MCCR-80700 Computer Software Product End

 

13

--------------------------------------------------------------------------------


 

Item, DI-MISC-80711 Scientific and Technical Reports, DI-NDTI-80809
Test/Inspection Report, DI-CMAN-81248A Interface Control Document (ICD),
DI-CMAN-80858 Configuration Management Plan, DI-ILSS-80872 Training Materials,
DI-SESS-81002 Developmental Design Drawings, Models & Associated Lists,
DI-SESS-81000 Product Drawings, Models & Associated Lists, and DI-SDMP-81493
Program Unique Specification Documents.

 

3.6.2.1 Training Documentation and Materials:  The contractor shall develop
training materials necessary to train LMAMS operators which may include but are
not limited to government test functions and potential end users.  These
materials may include, but are not limited to printed materials, videos, and
training manuals.  Potential deliverables shall be IAW DI-ILSS-80872 Training
Materials.

 

3.6.2.2 System User Training:  The contractor shall perform training in various
forms, to include classroom, simulator-based, and hands on flight testing for
LMAMS operators as described in task orders.

 

4.0 TRAVEL.  Travel is anticipated in performance of this contract.  The
contractor shall travel to support all elements of the PWS as described in task
orders.  The contractor must receive approval from the COR prior to performing
any travel.  Anticipated travel locations include, but are not limited to
Huntsville, AL; Dugway Proving Grounds, UT; and Eglin AFB, FL.

 

5.0 SECURITY.  The contractor shall provide security to a level necessary to
meet the requirements of the contract.  The contractor’s work effort shall not
be above the level of SECRET.  The contractor shall comply with all applicable
security classification guides listed in the contract.  The contractor shall be
required to obtain and maintain a SECRET facility clearance and provide adequate
cleared personnel at the SECRET level to perform classified tasks.  The
contractor will be authorized to receive, generate, and store classified
information at the SECRET level.  The contractor will be authorized access to
COMSEC.

 

6.0 CONTRACTOR MANPOWER REPORTING.  The Office of the Assistant Secretary of the
Army (Manpower & Reserve Affairs) operates and maintains a secure Army data
collection site where the contractor shall report ALL contractor manpower
(including subcontractor manpower) required for performance of this contract. 
The contractor is required to completely fill in all the information in the
format using the following web address: 
https://contractormanpower.army.pentagon.mil.  The required information
includes:  (1) Contracting Office, Contracting Officer, Contracting Officer’s
Technical Representative; (2) Contract number, including task and delivery order
number; (3) Beginning and ending dates covered by reporting period;
(4) Contractor name, address, phone number, e-mail address, identity of
contractor employee entering data; (5) Estimated direct labor hours (including
subcontractors); (6) Estimated direct labor dollars paid this reporting period
(including subcontractors; (7) Total payments (including subcontractors);
(8) Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC for each sub-contractor if different);
(9) Estimated data collection cost; (10) Organizational title associated with
the Unit Identification Code (UIC) for the Army Requiring Activity (the Army
Requiring Activity is responsible for providing the contractor with its UIC for
the purposes of reporting this information); (11) Locations where contractor and
sub-contractors perform the work (specified by zip code in the United States and
nearest city, country, when in an overseas

 

14

--------------------------------------------------------------------------------


 

location, using standardized nomenclature provided on website); (12) Presence of
deployment of contingency contract language; and (13) Number of contractor and
subcontractor employees deployed in theater this reporting period (by country). 
As part of its submission, the contractor shall also provide the estimated total
cost (if any) incurred to comply with this reporting requirement.  Reporting
period will be the period of performance not to exceed 12 months ending 30
September of each government fiscal year and must be reported by 31 October of
each calendar year.  Contractors may use a direct XML data transfer to the
database server or fill in the fields on the website.  The XML direct transfer
is a format for transferring files from a contractor’s system to the secure
website without the need for separate data entries for each required data
element at the website.  The specific formats for the XML direct transfer may be
downloaded from the website.

 

7.0 Government Furnished Equipment (GFE)/Government Furnished Information
(GFI)/Government Furnished Material (GFM)/ Government Furnished Property (GFP). 
The contractor personnel shall be off-site at the contractor’s facility, and
utilize their resources to perform the tasks.  The Government will provide
access to networked engineering applications as needed.  The government on-site
test and laboratory areas to be supported are located on Redstone Arsenal
(Propulsion Technology Test Site, located at TA-10) and at Eglin Air Force
Base.  Government test ranges will be used for occasional field tests and for
the Live Fire Demonstration.  The contractor shall have access to all applicable
Government technical manuals, requirement documents, drawings, and other data
required for execution of the LMAMS Program.  Specific technical areas of
interest include developmental drawings and designs for a Government developed
Infrared Sensor, image stabilization/tracker software, Height of Burst (HOB)
Sensor, and a miniature power source for the munition.  Other requirements for
GFE, GFI, GFM, and GFP will be listed in the individual Task Order PWS.  The
parties will follow the procedures and guidance for the handling of
GFE/GFI/GFM/GFP as set forth in FAR 52.245-1.

 

8.0 Safety Requirements.  The contractor shall comply with applicable provisions
of Army Regulation 385-63, “Range Safety” while performing any tests or
demonstrations on Government operated or owned ranges.  The contractor shall
comply with DOD 4145.26-M, “DOD Contractor’s Safety Manual for Ammunition and
Explosives” while performing all ammunition and explosives efforts and services.

 

15

--------------------------------------------------------------------------------

 

[g148922ki29i001.jpg]

 

FOR OFFICIAL USE ONLY

 

1

--------------------------------------------------------------------------------


 

[g148922ki29i002.jpg]

 

2

--------------------------------------------------------------------------------

 

DD FORM 254 (CONTINUATION)

CONTRACT #

 

ATTACHMENT A

 

“FOR OFFICIAL USE ONLY” (FOUO) INFORMATION

 

1.  General.  The “FOR OFFICIAL USE ONLY” (FOUO) marking is assigned to
information at the time of its creation.  It is used to designate official
government information that may be withheld from the public under exemptions 2
through 9 of the Freedom of Information Act.  Use of the marking does not mean
that the information cannot be released to the public, only that it must be
reviewed by the government prior to its release to determine whether a
significant and legitimate government purpose is served by withholding the
information or portions of it.

 

2.  Identification Markings.

 

a.  An unclassified document containing FOUO information will be marked “FOR
OFFICIAL USE ONLY” at the bottom and front cover (if any) on the first page, on
each page containing FOUO information, on the back page, and on the outside of
the back cover (if any).  No portion markings will be shown.

 

b.  Within a classified document, an individual page that contains both FOUO and
classified information will be marked at the top and bottom with the highest
security classification of information appearing on the page.  If an individual
portion contains FOUO information but no classified information, the portion
will be marked, FOUO.

 

c.  Any “FOR OFFICIAL USE ONLY” information released to a contractor by a DoD
user agency is required to be marked with the following statement prior to
transfer:

 

This document contains information EXEMPT FROM MANDATORY DISCLOSURE under FOIA. 
Exemptions                      apply.

 

d.  Removal of the “FOR OFFICIAL USE ONLY” marking can only be accomplished by
the originator or other competent authority.

 

When the “FOR OFFICIAL USE ONLY” status is terminated, all known holders will be
notified to the extent possible.

 

3.  Dissemination.  “FOR OFFICIAL USE ONLY” information may be disseminated by
contractors to their employees and subcontractors who have a need for the
information in connection with a classified contract.

 

4.  Storage.  During working hours, “FOR OFFICIAL USE ONLY” information shall be
placed in and out-of-sight location if the work area is accessible to persons
who do not have a need for the information.  During nonworking hours, the
information shall be stored to preclude unauthorized access.  Filing such
material with other unclassified records in unlocked files or desks, is adequate
when internal building security is provided during nonworking hours.  When such
internal security control is not exercised, locked buildings or rooms will
provide adequate after hours protection or the material can be stored in locked
receptacles such as file cabinets, desks, or bookcases.

 

FOR OFFICIAL USE ONLY

 

--------------------------------------------------------------------------------


 

5.  Transmission.  “FOR OFFICIAL USE ONLY” documents and material can be
transmitted via first class mail, parcel post, or for bulk shipments, fourth
class mail.  Electronic transmission of FOUO information by voice, data,
facsimile or similar means, should be by approved secure communications systems
whenever possible.

 

6.  Disposition.  When no longer needed FOUO, information may be disposed off by
tearing each copy into pieces to preclude reconstructing and placing it in a
regular trash container.

 

7.  Unauthorized Disclosure.  Unauthorized disclosure of “FOR OFFICIAL USE ONLY”
does not constitute a security violation but the contracting officer should be
informed of any unauthorized disclosure.  The unauthorized disclosure of FOUO
information protected by the Privacy Act may result in criminal sanctions.

 

--------------------------------------------------------------------------------


 

QUALITY ASSURANCE SURVEILLANCE PLAN

 

SBIR Phase III

 

“LETHAL MINIATURE AERIAL MUNITION SYSTEM

 

(LMAMS)”

 

Description of Action:  This Phase III SBIR effort is for requirements
definition, prototype development, testing, and software development for a
Lethal Miniature Aerial Munition System (LMAMS) for missile technology needs.

 

Metrics:  The SBIR Phase III contract requires submission of technical reports,
contract performance and cost reports, and final technical reports for
contractual workload.  A Contracting Officers Representative (COR) has been
appointed to assist with the administration of each task/technical directive
performed under the contract.  Contractor performance under this contract will
be reviewed and assessed on a monthly basis.

 

a.)            Cost metrics will be measured in a monthly cost report.  Budgets
will be baselined for each effort prior to start.  Deltas in actual cost vs.
budget cost will be monitored and measured to avoid cost overruns.

 

b.)           Schedule metrics will be measured using the monthly technical
status report.  Schedules are baselined for each effort prior to start.  Deltas
in actual schedule vs. baseline are monitored and measured.

 

c.) Performance metrics are defined prior to the start of any effort and will be
monitored through monthly reporting.

 

FOR OFFICIAL USE ONLY

 

1

--------------------------------------------------------------------------------


 

PERFORMANCE REQUIREMENTS SUMMARY MATRIX

 

PERFORMANCE
OBJECTIVE

 

PERFORMANCE
STANDARD

 

ACCEPTABLE
QUALITY LEVEL
(AQL)

 

METHOD OF
SURVEILLANCE

 

PERFORMANCE
INCENTIVE

CDRL Requirements

 

Contract requirements met with little rework/re- performance required and with
few minor and no significant problems encountered

 

Deliverable reports contain all required data and meet all applicable CDRL
requirements

 

Contractor delivery of products and/or services meets all contract requirements.
Performance occurs with no required re-performance/ rework at least 80% of time.
Problems that are encountered are minor and resolved in a satisfactory manner.

 

Routine Inspection of Deliverable Services/Products

 

Assignment of performance rating for QUALITY criteria:

 

SATISFACTORY Performance and deliverables meet all contract requirements.
Performance delivered with no re performance/rework at least 80% of time;
problems that are encountered are minor and resolved in a satisfactory manner.

 

UNSATISFACTORY Many contract requirements not met. Numerous
re-performances/reworks required. Substantial problems were encountered and
inadequate corrective actions employed.

Adherence to Schedule

 

Contract milestones, periods of performance, and/or data submission dates are
met or exceeded

 

Contractor meets contract delivery requirements at least 80% of the time
(excluding Government caused delays)

 

Routine Inspection of Deliverable Services/Products

 

Assignment of performance rating for SCHEDULE criteria:

 

SATISFACTORY Contract milestones/ performance dates met or exceeded at least 80%
of time (excluding government caused delays)

 

UNSATISFACTORY Contract schedule/performance dates met less than 70% of time

Adherence to Cost

 

Contract cost is controlled in efficient and effective manner

 

Cost reports contain all required data and meet all applicable CDRL requirements

 

Contractor delivery of products and/or services is in the range of 91% to 100%
of all contract cost estimates

 

Routine Inspection of contract Performance and Cost Reports, vouchers

 

Assignment of performance rating for COST criteria:

 

SATISFACTORY Performance Costs are maintained in the range of 91% to 100% of the
estimated contract costs

 

2

--------------------------------------------------------------------------------


 

PERFORMANCE
OBJECTIVE

 

PERFORMANCE
STANDARD

 

ACCEPTABLE
QUALITY LEVEL
(AQL)

 

METHOD OF
SURVEILLANCE

 

PERFORMANCE
INCENTIVE

 

 

 

 

 

 

 

 

UNSATISFACTORY Performance costs exceed the estimated contact costs

Prototype

 

Contract prototype requirements met with little rework/re- performance required
and with few minor and no significant problems encountered

 

Performance meets all technical and functional requirements, and is highly
responsive to changes in technical direction and/or the technical support
environment

 

Assessments, evaluations, analyses, recommendations, and related assistance are
thorough, reliable, highly relevant to contract requirements, and consist of
substantial depth and breadth of subject matter

 

Deliverable reports contain all required data and meet all applicable CDRL
requirements

 

Contractor delivery of products and/or services meets all contract requirements.
Performance occurs with no required re-performance/ rework at least 80 % of
time. Problems that are encountered are minor and resolved in a satisfactory
manner.

 

Routine Inspection of Deliverable Services/Products

 

Assignment of performance rating for QUALITY criteria:

 

SATISFACTORY Performance and deliverables meet all contract requirements.
Performance delivered with no re-performance/ rework at least 80% of time;
problems that are encountered are minor and resolved in a satisfactory manner.

 

UNSATISFACTORY Many contract requirements not met Numerous
re-performances/reworks required. Substantial problems were encountered and
inadequate corrective actions employed.

 

3

--------------------------------------------------------------------------------

 

DFARS 252.227-7017, Identification and Assertion of Use, Release, or Disclosure
Restrictions (JUN 1995)

 

LIST OF NONCOMMERCIAL TECHNICAL DATA OR
NONCOMMERCIAL COMPUTER SOFTWARE FURNISHED TO THE GOVERNMENT WITH RESTRICTIONS

 

Performance of this contract involves the application of privately developed
intellectual property as claimed by the contractor. As such, the contractor
asserts for it, or the persons identified below, that the Government’s rights to
use, release, or disclose the noncommercial technical data or noncommercial
computer software listed herein should be restricted.

 

The Government agrees with the contractor’s staled position subject to the
following: In the event that it is later determined that the asserted rights
herein are inconsistent with other more favorable pre-existing rights previously
afforded to the Government, then such more favorable pre-existing rights
previously afforded the Government shall apply to this contract.

 

SBIR III Technology Development and Integration Program
for the Lethal Miniature Aerial Munition System (LMAMS)

 

Technical Data or Computer Software to be Furnished
With Restrictions*

 

Basis for Assertion
**

 

Asserted Rights 
Category
***

 

Name of Person 
Asserting 
Restrictions
****

Technical data setting forth or describing the design, configuration or
manufacture of the Switchblade (SB) [***] and [***] hardware, Block 1 and 20
series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc. (AV)

SB [***] software, Block 1 and 20 series.

 

Developed exclusively at private expense

 

Restricted

 

AeroVironment Inc.

Technical data setting forth or describing the design, configuration or
manufacture of the Switchblade (SB) [***] and [***] systems, Block 1 and 20
series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc. (AV)

Technical data setting forth or describing the deign, configuration or
manufacture of the SB [***] and [***] Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical data setting forth or describing the design, configuration or
manufacture of the SB [***] Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical data setting forth or describing the design, configuration or
manufacture of the SB [***] and [***], Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical data setting forth or describing the design, configuration or
manufacture of the SB [***] Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical data setting forth or describing the design, configuration or
manufacture of the SB [***] hardware, Block 1.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

SB [***] Software, Block 1.

 

Developed exclusively at private expense.

 

Restricted

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacturing of the SB [***] Hardware, Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacture of the SB [***], Block 1.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Technical Data or Computer Software to be Furnished
With Restrictions*

 

Basis for Assertion
**

 

Asserted Rights 
Category
***

 

Name of Person 
Asserting 
Restrictions
****

Technical Data setting forth or describing the design, configuration or
manufacture of an Unmanned Aerial Vehicle (UAV) [***] configured with a [***],
SB Block 1.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacture of an UAV [***] configured with an [***], SB Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacture of a [***], SB Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacturing of a UAV configured to [***] responsive to an [***] and/or [***],
SB Block 1 and 20 series

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacture of an [***], SB Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Technical Data setting forth or describing the design, configuration or
manufacture of the Digital Data Link (DDL) communication system and the
miniature Digital Data Link (Mini DDL) communication system, SB Block 20.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

Software of the Digital Data Link (DDL) communication system and the miniature
Digital Data Link (Mini DDL) communication system, SB Block 20.

 

Developed exclusively at private expense.

 

Restricted

 

AeroVironment Inc.

Technical Data setting forth or describing design, configuration or manufacture
of SB in documents and data packages for SB simulation training, SB user guide,
SB briefing package, SB technical description of tactics, SB procedures, SB
mock-ups, SB flight simulator, SB Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Limited

 

AeroVironment Inc.

SB flight simulator software, SB Block 1 and 20 series.

 

Developed exclusively at private expense.

 

Restricted

 

AeroVironment Inc.

Technical Data generated by AV under this contract and set forth in the
Management Plan IAW DI-MGMT-80004A (A001), the Performance and Cost Report IAW
D-FNCL-80912 (A010), the Interim Report IAW DI-MISC-80711 (A004), the Final
Report IAW DI-MISC-80711 (A005), and the Presentation Material IAW DI-ADMN-81373
(A012).

 

Developed under a Small Business Innovation Research (SBIR) Program

 

Rights in SBIR data generated under this contract

 

AeroVironment, Inc.

Software generated by AV under this contract.

 

Developed under a SBIR Program

 

Rights in SBIR data generated under this contract

 

AeroVironment Inc.

Technical Data generated by AV under contract number FA8650-10-C-7013
(AFSOC/AFRL SBIR III - ‘Switchblade’) warhead enhancements, payload
improvements, IR camera integration, and vehicle/warhead pointing algorithms.

 

Developed under a SBIR Program

 

Rights in SBIR data generated under another contract

 

AeroVironment Inc.

Software generated by AV under contract number FA8650-10-C-7013 (AFSOC/AFRL SBIR
III — ‘Switchblade’) programs and coding for pointing the

 

Developed under a SBIR Program

 

Rights in SBIR data generated under another contract

 

AeroVironment Inc.

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Technical Data or Computer Software to be Furnished
With Restrictions*

 

Basis for Assertion
**

 

Asserted Rights 
Category
***

 

Name of Person 
Asserting 
Restrictions
****

vehicle and/or warhead

 

 

 

 

 

 

Technical Data generated by AV under contract number H92222-06-P-0020 (Phase I
SBIR - “Off-Board Sensing UAS System Concept”).

 

Developed under a SBIR Program

 

Rights in SBIR data generated under another contract

 

AeroVironment Inc.

Software generated by AV under contract number H92222-06-P-0020 (Phase I SBIR —
“Off-Board Sensing UAS System Concept”).

 

Developed under a SBIR Program

 

Rights in SBIR data generated under another contract

 

AeroVironment Inc.

Technical Data generated by AV under contract number FA9453-06-C-0202 (Phase II
SBIR — “Miniature Unmanned Aerial Vehicle Munition System (LMAMS)”).

 

Developed under a SBIR Program

 

Rights in SBIR data generated under another contract

 

AeroVironment Inc.

Software generated by AV under contract number FA9453-06-C-0202 (Phase II SBIR —
“Miniature Unmanned Aerial Vehicle Munition System (LMAMS)”).

 

Developed under a SBIR Program

 

Rights in SBIR data generated under another contract

 

AeroVironment Inc.

 

--------------------------------------------------------------------------------

*              For technical data (other than computer software documentation)
pertaining to items, components, or processes developed at private expense,
identify both deliverable technical data and each such item. components, or
processes. For computer software or computer software documentation identify the
software or documentation.

**           Generally, development at private expense, either exclusively or
partially. is the only basis for asserting restrictions. For technical data,
other than computer software documentation, development refers to development of
the item, component, or process to which the data pertain. The Government’s
rights in computer software documentation generally may not be restricted. For
computer software, development refers to the software. Indicate whether
development was accomplished exclusively or partially at private expense. If
development was not accomplished at private expense, or for computer software
documentation, enter the specific basis for asserting restrictions.

***         Enter asserted rights category (e.g. government purpose license
rights from a prior contract, rights in SBIR data generated under another
contract, limited, restricted, or government purpose rights under this or a
prior contract or specially negotiated licenses).

****       Corporation, individual, or other person, as appropriate.

*****    Enter “none” when all data or software will be submitted without
restriction.

 

Date:

5 August 2010

 

Printed Name:

[***]

 

Title:

Principal Contract Administrator

 

Signature:

/s/ [***]

 

 

--------------------------------------------------------------------------------

[***]             Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

DFARS 252.277-7017 Identification and Assertion of Use, Release, or Disclosure
Restrictions (JUN 1995)

 

LIST OF NONCOMMERCIAL TECHNICAL DATA OR
NONCOMMERCIAL COMPUTER SOFTWARE FURNISHED TO THE GOVERNMENT WITH RESTRICTIONS

 

Performance of this contract involves the application of privately developed
intellectual property as claimed by the contractor. As such, the contractor
asserts for it, or the persons identified below, that the Government’s rights to
use, release, or disclose the noncommercial technical data or noncommercial
computer software listed herein should be restricted.

 

The Government agrees with the contractor’s stated position subject to the
following: In the event that it is later determined that the asserted rights
herein are inconsistent with other more favorable pre-existing rights previously
afforded to the Government, then such more favorable pre-existing rights
previously afforded to the Government shall apply to this contract.

 

Technical Data or Computer Software to be
Furnished With Restrictions*

 

Basis for Assertion
**

 

Asserted Rights 
Category
***

 

Name of Person 
Asserting 
Restrictions
****

Technical Data setting forth or describing the design, configuration, or
manufacture of the Switchblade (SB) [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 1 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration or
manufacture of the SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the

 

Developed exclusively at

 

Limited

 

ATK Aerospace

 

--------------------------------------------------------------------------------

[***]                   Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Technical Data or Computer Software to be
Furnished With Restrictions*

 

Basis for Assertion
**

 

Asserted Rights 
Category
***

 

Name of Person 
Asserting 
Restrictions
****

design, configuration, or manufacture of the [***]

 

private expense.

 

 

 

Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of SB [***], Block 1 and 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

Technical Data setting forth or describing the design, configuration, or
manufacture of the SB [***], Block 10 series

 

Developed exclusively at private expense.

 

Limited

 

ATK Aerospace Systems

 

--------------------------------------------------------------------------------

*              For technical data (other than computer software documentation)
pertaining to items, components, or processes developed at private expense,
identify both the deliverable technical data and each such item, components, or
processes. For computer software or computer software documentation identify the
software or documentation.

 

**           Generally, development at private expense, either exclusively or
partially, is the only basis for asserting restrictions. For technical data,
other than computer software documentation, development refers to development of
the item, component, or process to which the data pertain. The Government’s
rights in computer software documentation generally may not be restricted. For
computer software, development refers to the software. Indicate whether
development was accomplished exclusively or partially at private expense. If
development was not accomplished at private expense, or for computer software
documentation, enter the specific basis for asserting restrictions.

 

***         Enter asserted rights category (e.g. government purpose license
rights from a prior contract, rights in SBIR data generated under another
contract, limited, restricted, or government purpose rights under this or a
prior contract or specially negotiated licenses). .

 

****       Corporation, individual, or other person, as appropriate.

 

*****    Enter “none” when all data or software will be submitted without
restriction.

 

Date:

23 November 2010

 

Printed Name:

[***]

 

Title:

Contract Specialist

 

Signature:

/s/ [***]

 

 

--------------------------------------------------------------------------------

[***]             Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------
